Exhibit 10.2

Execution Version

SYSTEM RESTORATION PROPERTY SERVICING AGREEMENT

between

CENTERPOINT ENERGY RESTORATION BOND COMPANY, LLC

Issuer

and

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

Servicer

Dated as of November 25, 2009



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS    2

SECTION 1.01.

  DEFINITIONS    2

SECTION 1.02.

  OTHER DEFINITIONAL PROVISIONS    2 ARTICLE II APPOINTMENT AND AUTHORIZATION OF
SERVICER    2

SECTION 2.01.

  APPOINTMENT OF THE SERVICER; ACCEPTANCE OF APPOINTMENT    2

SECTION 2.02.

  AUTHORIZATION    2

SECTION 2.03.

  DOMINION AND CONTROL OVER SYSTEM RESTORATION PROPERTY    3 ARTICLE III BILLING
AND OTHER SERVICES    3

SECTION 3.01.

  DUTIES OF THE SERVICER    3

SECTION 3.02.

  SERVICING AND MAINTENANCE STANDARDS    6

SECTION 3.03.

  ANNUAL REPORTS ON COMPLIANCE WITH REGULATION AB    7

SECTION 3.04.

  ANNUAL REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM REPORT    8

SECTION 3.05.

  MONITORING OF THIRD-PARTY COLLECTORS    9 ARTICLE IV SERVICES RELATED TO
SYSTEM RESTORATION CHARGE ADJUSTMENTS AND PBRAF ADJUSTMENTS    13

SECTION 4.01.

  SYSTEM RESTORATION CHARGE ADJUSTMENTS    13

SECTION 4.02.

  LIMITATION OF LIABILITY    16 ARTICLE V THE SYSTEM RESTORATION PROPERTY    17

SECTION 5.01.

  CUSTODY OF SYSTEM RESTORATION PROPERTY RECORDS    17

SECTION 5.02.

  DUTIES OF SERVICER AS CUSTODIAN    17

SECTION 5.03.

  CUSTODIAN’S INDEMNIFICATION    19

SECTION 5.04.

  EFFECTIVE PERIOD AND TERMINATION    19 ARTICLE VI THE SERVICER    20

SECTION 6.01.

  REPRESENTATIONS AND WARRANTIES OF THE SERVICER    20

SECTION 6.02.

  INDEMNITIES OF THE SERVICER; RELEASE OF CLAIMS    22

SECTION 6.03.

  MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF, THE SERVICER
   25

SECTION 6.04.

  ASSIGNMENT OF THE SERVICER’S OBLIGATIONS    26

SECTION 6.05.

  LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS    26

SECTION 6.06.

  CENTERPOINT HOUSTON NOT TO RESIGN AS SERVICER    27

SECTION 6.07.

  SERVICING FEE    27

SECTION 6.08.

  SERVICER EXPENSES    28

SECTION 6.09.

  COMPLIANCE WITH APPLICABLE LAW    28

SECTION 6.10.

  APPOINTMENTS    28

SECTION 6.11.

  NO SERVICER ADVANCES    28

SECTION 6.12.

  REMITTANCES    29

SECTION 6.13.

  SERVICER’S CERTIFICATE    29

SECTION 6.14.

  PROTECTION OF TITLE    29

 

i



--------------------------------------------------------------------------------

SECTION 6.15.

   MAINTENANCE OF OPERATIONS    30 ARTICLE VII SERVICER DEFAULT    30

SECTION 7.01.

   SERVICER DEFAULT    30

SECTION 7.02.

   NOTICE OF SERVICER DEFAULT    32

SECTION 7.03.

   WAIVER OF PAST DEFAULTS    32

SECTION 7.04.

   APPOINTMENT OF SUCCESSOR    32

SECTION 7.05.

   COOPERATION WITH SUCCESSOR    33 ARTICLE VIII MISCELLANEOUS PROVISIONS    33

SECTION 8.01.

   AMENDMENT    33

SECTION 8.02.

   NOTICES    33

SECTION 8.03.

   ASSIGNMENT    34

SECTION 8.04.

   LIMITATIONS ON RIGHTS OF OTHERS    34

SECTION 8.05.

   SEVERABILITY    34

SECTION 8.06.

   SEPARATE COUNTERPARTS    35

SECTION 8.07.

   HEADINGS    35

SECTION 8.08.

   GOVERNING LAW    35

SECTION 8.09.

   ASSIGNMENT TO THE TRUSTEE    35

SECTION 8.10.

   NONPETITION COVENANTS    35

SECTION 8.11.

   TERMINATION    35

SECTION 8.12.

   PUCT CONSENT    35

SECTION 8.13.

   EFFECT OF SUBSEQUENT PUCT REGULATIONS    36

SECTION 8.14.

   LIMITATION OF LIABILITY    36

SCHEDULE A TO SYSTEM RESTORATION PROPERTY SERVICING AGREEMENT

EXHIBIT A - FORM OF SEMI-ANNUAL SERVICER’S CERTIFICATE

EXHIBIT B-1 - FORM OF SERVICER’S REGULATION AB COMPLIANCE CERTIFICATE

EXHIBIT B-2 - FORM OF CERTIFICATE OF COMPLIANCE

ANNEX 1 TO SERVICING AGREEMENT

APPENDIX A- MASTER DEFINITIONS

 

ii



--------------------------------------------------------------------------------

SYSTEM RESTORATION PROPERTY SERVICING AGREEMENT dated as of November 25, 2009
(this “Agreement”) between CENTERPOINT ENERGY RESTORATION BOND COMPANY, LLC, a
Delaware limited liability company (the “Issuer”), and CENTERPOINT ENERGY
HOUSTON ELECTRIC, LLC, a Texas limited liability company (“CenterPoint
Houston”), as the servicer of the System Restoration Property hereunder
(together with each successor to CenterPoint Houston in such capacity pursuant
to Section 6.03 or 7.04, the “Servicer”).

WHEREAS, pursuant to the Public Utility Regulatory Act and the Financing Order,
the Seller and the Issuer are concurrently entering into the Sale Agreement
dated as of the date hereof pursuant to which the Seller is selling and the
Issuer is purchasing the System Restoration Property created pursuant to the
Public Utility Regulatory Act and the Financing Order;

WHEREAS, the Servicer is willing to service the System Restoration Property
purchased from the Seller by the Issuer;

WHEREAS, the Issuer, in connection with ownership of the System Restoration
Property, desires to engage the Servicer to carry out the functions described
herein;

WHEREAS, the System Restoration Charges may not be itemized on Customers’ bills
and the SRC Collections initially will be commingled with other funds Servicer
collects from Customers and REPs;

WHEREAS, the Financing Order calls for the Servicer to execute a servicing
agreement with the Issuer pursuant to which the Servicer will be required, among
other things, to impose and collect the System Restoration Charges for the
benefit and account of the Issuer, to make periodic System Restoration Charge
Adjustments required or allowed by the Financing Order, and to account for and
remit the System Restoration Charges to or for the account of the Issuer in
accordance with the remittance procedures contained in this Agreement without
any charge, deduction or surcharge of any kind (other than the Servicing Fee
specified in this Agreement);

WHEREAS, a number of parties may have an interest in such commingled
collections, and such parties have entered into an Intercreditor Agreement as of
the date hereof that allows the party acting as the Utility (as defined therein)
to allocate the collected, commingled funds according to each interested party’s
interest; and

WHEREAS, the Financing Order provides that the PUCT, or its attorney, will
enforce the Servicer’s obligations imposed under this Agreement for the benefit
of Texas ratepayers to the extent permitted by law.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01. DEFINITIONS. Capitalized terms used but not otherwise defined in
this Agreement have the respective meanings set forth in Appendix A hereto.

SECTION 1.02. OTHER DEFINITIONAL PROVISIONS.

(a) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Appendix, Annex, Exhibit and
Schedule references contained in this Agreement are references to Sections,
Appendices, Annexes, Exhibits and Schedules in or to this Agreement unless
otherwise specified; and the term “including” shall mean “including without
limitation.”

(b) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms.

(c) All terms defined in this Agreement have the same defined meanings when used
in any certificate or other document made or delivered pursuant to this
Agreement unless otherwise defined therein.

ARTICLE II

APPOINTMENT AND AUTHORIZATION OF SERVICER

SECTION 2.01. APPOINTMENT OF THE SERVICER; ACCEPTANCE OF APPOINTMENT. The Issuer
hereby appoints the Servicer, and the Servicer hereby accepts such appointment,
to perform the Servicer’s obligations pursuant to this Agreement on behalf of
and for the benefit of the Issuer or any assignee thereof in accordance with the
terms of this Agreement and applicable law. This appointment and the Servicer’s
acceptance thereof may not be revoked except in accordance with the express
terms of this Agreement.

SECTION 2.02. AUTHORIZATION. With respect to all or any portion of the System
Restoration Property, the Servicer shall be, and hereby is, authorized and
empowered by the Issuer to:

(a) execute and deliver, on behalf of itself or the Issuer, as the case may be,
any and all instruments, documents or notices, and

(b) on behalf of itself or the Issuer, as the case may be, make any filing and
participate in Proceedings related to the duties of the Servicer hereunder with
any governmental authorities, including with the PUCT.

The Issuer shall furnish the Servicer with all executed documents as have been
prepared by the Servicer for execution by the Issuer, and with such other
documents as may be in the Issuer’s possession, as necessary or appropriate to
enable the Servicer to carry out its servicing

 

2



--------------------------------------------------------------------------------

and administrative duties hereunder. Upon the written request of the Servicer,
the Issuer shall furnish the Servicer with any powers of attorney or other
documents necessary or appropriate to enable the Servicer to carry out its
duties hereunder.

SECTION 2.03. DOMINION AND CONTROL OVER SYSTEM RESTORATION PROPERTY.
Notwithstanding any other provision contained herein, the Servicer and the
Issuer agree that the Issuer shall have dominion and control over the System
Restoration Property, and the Servicer, in accordance with the terms hereof, is
acting solely as the servicing agent of and custodian for the Issuer with
respect to the System Restoration Property and System Restoration Property
Documentation. The Servicer hereby agrees that it shall not take any action that
is not authorized by this Agreement, the Public Utility Regulatory Act, PUCT
Regulations or the Financing Order, that is not consistent with its customary
procedures and practices, or that shall impair the rights of the Issuer with
respect to the System Restoration Property, in each case unless such action is
required by law or court or regulatory order.

ARTICLE III

BILLING AND OTHER SERVICES

SECTION 3.01. DUTIES OF THE SERVICER. The Servicer, as agent for the Issuer (to
the extent provided herein), shall have the following duties:

(a) Duties of Servicer Generally. The Servicer shall manage, service, administer
and make collections in respect of the System Restoration Property. The
Servicer’s duties will include:

(i) calculating and billing the System Restoration Charges;

(ii) obtaining meter reads and providing such metering information to the REPs,
as necessary (unless another entity assumes metering responsibilities in
accordance with the Financing Order, applicable tariffs or the Public Utility
Regulatory Act);

(iii) collecting payments of System Restoration Charges and payments with
respect to System Restoration Property from all persons or entities responsible
for remitting System Restoration Charges and other payments with respect to
System Restoration Property to the Servicer under the Financing Order, the
Public Utility Regulatory Act, PUCT Regulations or applicable tariffs; provided,
however, the Issuer and the Servicer acknowledge and agree that pursuant to the
Intercreditor Agreement, payments in respect of System Restoration Charges and
System Restoration Property may be deposited initially into an account held and
processed by CenterPoint Houston in its capacity as the Utility for the benefit
of the Servicer, and that CenterPoint Houston in its individual capacity may be
replaced as the holder of such account by a Successor Servicer or Designated
Account Holder as those terms are defined and as set forth more fully in the
Intercreditor Agreement;

(iv) posting all SRC Collections remitted to the Servicer and posting all
late-payment penalties assessed against REPs (as described in
Section 3.05(c)(ii));

 

3



--------------------------------------------------------------------------------

(v) responding to inquiries by Customers, REPs, the PUCT or any other State,
local or federal governmental authority with respect to the System Restoration
Property and the System Restoration Charges;

(vi) accounting for SRC Collections and late-payment penalties received from
REPs, investigating and resolving delinquencies (including, where permitted by
the Financing Order, Schedule SRC and/or PUCT Regulations, terminating
distribution service for nonpayment of charges by end-use customers), processing
and depositing collections, making periodic remittances to the Trustee and
furnishing periodic reports to the Issuer, the PUCT, the Trustee and each Rating
Agency;

(vii) providing certified calculations and other information reasonably
requested by agents appointed by the Servicer to collect the charges to enable
the agents to perform collection services properly under the Intercreditor
Agreement and monitoring the collections of the agents for compliance with the
Intercreditor Agreement;

(viii) providing information reasonably requested by CenterPoint Houston in
connection with the allocation of collections between System Restoration Charges
and System Restoration Property on one hand, and other charges and fees on the
other;

(ix) monitoring payments by each REP, reviewing reports provided by each REP and
monitoring compliance by each REP with the credit standards and deposit
obligations set forth in the Financing Order;

(x) notifying each REP of any defaults by such REP in its payment obligations
and other obligations (including its credit standards) under Schedule SRC, and
enforcing against such REP at the earliest date permitted by the Financing Order
and Schedule SRC any remedies provided by such Schedule SRC, the Financing Order
or other applicable law and regulations;

(xi) making all filings with the PUCT and taking all other actions necessary to
perfect the Issuer’s ownership interests in and the Trustee’s Lien on the Trust
Estate;

(xii) selling, as the agent for the Issuer, as its interest may appear,
defaulted or written-off accounts in accordance with the Servicer’s usual and
customary practices;

(xiii) taking action in connection with System Restoration Charge Adjustments
and PBRAF Adjustments as is set forth herein;

(xiv) any other duties specified for a servicer under the Financing Order,
Schedule SRC, the Public Utility Regulatory Act or other applicable law; and

(xv) reconciling, within 30 calendar days after bank statement cutoff date or
such later time as is consistent with the Servicer’s usual and customary
practices that does not materially impair the ability of the Servicer to correct
errors, all bank account debits and credits for bank accounts that are held in
the name of the Servicer (as Servicer hereunder) or of the Issuer that relate to
the Trust Estate or the Bonds.

 

4



--------------------------------------------------------------------------------

Anything to the contrary notwithstanding, the duties of the Servicer set forth
in this Agreement shall be qualified in their entirety by, and the Servicer
shall at all times comply with, the Financing Order, the Public Utility
Regulatory Act and any PUCT Regulations, orders or directions and the federal
securities laws and the rules and regulations promulgated thereunder, including
Regulation AB, as in effect at the time such duties are to be performed. Without
limiting the generality of this Section 3.01(a), in furtherance of the
foregoing, the Servicer hereby agrees that it shall also have, and shall comply
with, the duties and responsibilities relating to data acquisition, usage and
bill calculation, billing, customer service functions, collections, payment
processing and remittance set forth in the Issuer Annex hereto, as it may be
amended from time to time. For the avoidance of doubt, the term “usage” when
used herein refers to both kilowatt hour consumption and kilowatt demand.

(b) Reporting Functions.

(i) Notification of Laws and Regulations. The Servicer shall immediately notify
the Issuer, the PUCT, the Trustee and each Rating Agency in writing of any laws
or PUCT Regulations, orders or directions hereafter promulgated that have a
material adverse effect on the Servicer’s ability to perform its duties under
this Agreement.

(ii) Other Information. Upon the reasonable request of the Issuer, the Trustee,
the PUCT or any Rating Agency, the Servicer shall provide to the Issuer, the
Trustee, the PUCT or such Rating Agency, as the case may be, any public
financial information in respect of the Servicer, or any material information
regarding the System Restoration Property to the extent it is reasonably
available to the Servicer, that may be reasonably necessary and permitted by law
for the Issuer, the Trustee, the PUCT or such Rating Agency to monitor the
performance by the Servicer hereunder. In addition, so long as any of the Bonds
are Outstanding, the Servicer shall provide to the Issuer, to the PUCT and to
the Trustee, within a reasonable time after written request therefor, any
information available to the Servicer or reasonably obtainable by it that is
necessary to calculate the System Restoration Charges applicable to each
Customer Class.

(iii) Preparation of Reports. The Servicer shall prepare and deliver such
additional reports as required under this Agreement, including a copy of each
Semi-Annual Servicer’s Certificate described in Section 6.13, the annual
Servicer’s Regulation AB Compliance Certificate and Certificate of Compliance
described in Section 3.03, and the Annual Accountant’s Report described in
Section 3.04. In addition, the Servicer shall prepare, procure, deliver and/or
file, or cause to be prepared, procured, delivered or filed, any reports,
attestations, exhibits, certificates or other documents required to be delivered
or filed with the SEC (and/or any other Governmental Authority) by the Issuer or
the Sponsor under the federal securities or other applicable laws or in
accordance with the Basic Documents, including, but without limiting the
generality of foregoing, filing with the SEC, if applicable, a copy or copies of
(i) the Semi-Annual Servicer’s Certificates described in Section 6.13 (under
Form 10-D or any other applicable form), (iii) the annual statements of
compliance, attestation reports and other certificates described in
Section 3.03, and (iv) the Annual Accountant’s Report (and any attestation
required under Regulation AB) described in Section 3.04. In addition, the
appropriate officer or officers of the Servicer shall (in its separate capacity
as Servicer) sign the Sponsor’s

 

5



--------------------------------------------------------------------------------

annual report on Form 10-K (and any other applicable SEC or other reports,
attestations, certifications and other documents), to the extent that the
Servicer’s signature is required by, and consistent with, the federal securities
law and/or any other applicable law.

(c) Opinions of Counsel.

The Servicer shall deliver to the Issuer and the Trustee:

(i) promptly after the execution and delivery of this Agreement and of each
amendment hereto, and promptly after the execution of the Sale Agreement and of
each amendment thereto, an Opinion of Counsel from Independent counsel of the
Issuer either

(A) to the effect that, in the opinion of such counsel, all filings, including
filings with the PUCT and the Secretary of State of the State of Texas and all
filings pursuant to the UCC, that are necessary under the UCC and the Public
Utility Regulatory Act to fully preserve, protect and perfect the Liens of the
Trustee in the System Restoration Property have been authorized, executed and
filed, and reciting the details of such filings or referring to prior Opinions
of Counsel in which such details are given, or

(B) to the effect that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such Liens; and

(ii) within ninety (90) days after the beginning of each calendar year beginning
with the first calendar year beginning more than three (3) months after the date
hereof, an Opinion of Counsel from Independent counsel of the Issuer, dated as
of a date during such ninety (90)-day period, either

(A) to the effect that, in the opinion of such counsel, all filings, including
filings with the PUCT and the Secretary of State of the State of Texas and all
filings pursuant to the UCC, have been executed and filed that are necessary
under the UCC and the Public Utility Regulatory Act to fully preserve, protect
and perfect the Liens of the Trustee in the System Restoration Property, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or

(B) to the effect that, in the opinion of such counsel, no such action shall be
necessary to preserve, protect and perfect such Liens.

Each Opinion of Counsel referred to in clause (i) or (ii) above shall specify
any action necessary (as of the date of such opinion) to be taken in the
following year to preserve and protect such interest or Lien.

SECTION 3.02. SERVICING AND MAINTENANCE STANDARDS. The Servicer shall, on behalf
of the Issuer:

(a) manage, service, administer and make collections in respect of the System
Restoration Property with reasonable care and in material compliance with
applicable law,

 

6



--------------------------------------------------------------------------------

including all applicable PUCT Regulations and guidelines, using the same degree
of care and diligence that the Servicer exercises with respect to billing and
collection activities that the Servicer conducts for itself and others;

(b) follow standards, policies and procedures in performing its duties as
Servicer that are customary in the electric transmission and distribution
industry or that the PUCT has mandated and that are consistent with the terms
and provisions of the Financing Order, Schedule SRC and existing law;

(c) use all reasonable efforts, consistent with its customary servicing
procedures, to enforce and maintain the Issuer’s and the Trustee’s rights in
respect of the System Restoration Property;

(d) calculate System Restoration Charges and PBRAFs in compliance with the
Public Utility Regulatory Act, the Financing Order, any PUCT order related to
System Restoration Charge allocation and any applicable tariffs;

(e) provide all reports to such parties to the Intercreditor Agreement regarding
the System Restoration Charges and PBRAFs as are necessary to effect collection,
allocation and remittance of payments in respect of System Restoration Charges
and other collected funds in accordance with this Agreement and the
Intercreditor Agreement; and

(f) make all filings required under the Public Utility Regulatory Act or the UCC
to maintain the perfected security interest of the Trustee in the Trust Estate
and use all reasonable efforts to otherwise enforce and maintain the Trustee’s
rights in respect of the System Restoration Property and the Trust Estate,

except where the failure to comply with any of the foregoing would not
materially and adversely affect the Issuer’s or the Trustee’s respective
interests in the System Restoration Property.

The Servicer shall follow such customary and usual practices and procedures as
it shall deem necessary or advisable in its servicing of all or any portion of
the System Restoration Property, which, in the Servicer’s judgment, may include
the taking of legal action pursuant to Section 5.02(d) and 5.02(e) hereof or
otherwise.

The Servicer shall petition the PUCT for adjustments to the System Restoration
Charges and PBRAF that the servicer determines to be necessary in accordance
with the Financing Order.

SECTION 3.03. ANNUAL REPORTS ON COMPLIANCE WITH REGULATION AB.

(a) The Servicer shall deliver to the Issuer, the PUCT, the Trustee and the
Rating Agencies, on or before the earlier of (i) March 31 of each year beginning
March 31, 2010, or (ii) with respect to each calendar year during which
CenterPoint Houston’s annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations thereunder, the
date on which the annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations thereunder,
certificates from a Responsible Officer of the Servicer (A) containing, and
certifying as to, the statements of compliance required by Item 1123 (or any
successor or similar items or rule) of Regulation AB,

 

7



--------------------------------------------------------------------------------

as then in effect (the “Regulation AB Compliance Certificate”), and
(B) containing, and certifying as to, the statements and assessment of
compliance required by Item 1122(a) (or any successor or similar items or rule)
of Regulation AB, as then in effect (the “Certificate of Compliance”). These
certificates may be in the form of, or shall include the forms attached hereto
as, Exhibit B-1 and Exhibit B-2 hereto, with, in the case of Exhibit B-1, such
changes as may be required to conform to applicable securities law.

(b) The Servicer shall use commercially reasonable efforts to obtain from each
other party participating in the servicing function any additional
certifications as to the statements and assessment required under Item 1122 or
Item 1123 of Regulation AB to the extent required in connection with the filing
of the annual report on Form 10-K referred to above; provided, however, that a
failure to obtain such certifications shall not be a breach of the Servicer’s
duties hereunder. The parties acknowledge that the Trustee’s certifications
shall be limited to the Item 1122 certifications described in Exhibit A of the
Indenture.

SECTION 3.04. ANNUAL REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM REPORT.

(a) The Servicer shall cause a registered independent public accounting firm
(which may also provide other services to the Servicer or the Seller) to prepare
annually, and the Servicer shall deliver annually to the Issuer, the PUCT, the
Trustee and each Rating Agency, on or before the earlier of (a) March 31 of each
year, beginning March 31, 2010, to and including the March 31 succeeding the
retirement of all Bonds or (b) with respect to each calendar year during which
the Sponsor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations thereunder, the date on
which the annual report on Form 10-K is required to be filed in accordance with
the Exchange Act and the rules and regulations thereunder, a report addressed to
the Servicer (the “Annual Accountant’s Report”), which may be included as part
of the Servicer’s customary auditing activities, to the effect that such firm
has performed certain procedures, agreed between the Servicer and such
accountants, in connection with the Servicer’s compliance with its obligations
under this Agreement during the preceding calendar year ended December 31 (or,
in the case of the first Annual Accountant’s Report, the period of time from the
Sale Date through December 31, 2009), identifying the results of such procedures
and including any exceptions noted. In the event such accounting firm requires
the Trustee or the Issuer to agree or consent to the procedures performed by
such firm, the Issuer shall direct the Trustee in writing to so agree; it being
understood and agreed that the Trustee shall deliver such letter of agreement or
consent in conclusive reliance upon the direction of the Issuer, and the Trustee
shall not make any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.

(b) The Annual Accountant’s Report shall also indicate that the accounting firm
providing such report is independent of the Servicer in accordance with the
Rules of the Public Company Accounting Oversight Board, and shall include the
attestation report required under Item 1122(b) of Regulation AB (or any
successor or similar items or rule), as then in effect. The Annual Accountant’s
Report shall also indicate that the accounting firm providing such report is
independent of the Servicer within the meaning of the Code of Professional
Ethics of the American Institute of Certified Public Accountants.

 

8



--------------------------------------------------------------------------------

SECTION 3.05. MONITORING OF THIRD-PARTY COLLECTORS. From time to time, until the
Retirement of the Bonds, the Servicer shall, in accordance with the Servicing
Standard, take all actions with respect to Third-Party Collectors required to be
taken by the Servicer as set forth, if applicable, in any agreement with the
Servicer, the Financing Order, the Tariff and any other PUCT Regulations in
effect from time to time and implement such additional procedures and policies
as are necessary to ensure that the obligations of all Third-Party Collectors in
connection with System Restoration Charges are properly enforced in accordance
with, if applicable, the terms of any agreement with the Servicer, the Financing
Order, the Tariff and any other PUCT Regulations in effect from time to time.
Such procedures and policies shall include the following:

(a) Maintenance of Records and Information. In addition to any actions required
by the Tariff, PUCT Regulations or other applicable law, the Servicer shall:

(i) maintain adequate records for promptly identifying and contacting each
Third-Party Collector;

(ii) maintain records of end-user Customers which are billed by Third-Party
Collectors to permit prompt transfer of the customers to another Third-Party
Collector in the event of default by the defaulting Third-Party Collector;

(iii) maintain adequate records for enforcing compliance by all Third-Party
Collectors with their obligations with respect to System Restoration Charges,
including compliance with all Remittance Requirements and REP Credit
Requirements;

(iv) provide to each Third-Party Collector such information necessary for such
Third-Party Collector to confirm the Servicer’s calculation of System
Restoration Charges and remittances, including, if applicable, charge-off
amounts; and

(v) cause payments in respect of System Restoration Property to be posted to
such records as Servicer maintains that identify obligations of end-user
Customers and Third-Party Collectors, generally within two Business Days of
receipt of same, subject to extension of time to segregate and identify payments
where necessary because of the manner of payment or aggregation of payments with
other payment, and reflect such payments in such records as the Servicer
maintains that identify allocation of funds to obligations under the Bonds.

The Servicer shall update the records described above no less frequently than
quarterly.

(b) Credit and Collection Policies. The Servicer shall, to the fullest extent
permitted under the Financing Order, Utilities Code and PUCT regulations, apply
such terms with respect to credit and collection policies applicable to Bills
submitted to Third-Party Collectors as may be reasonably necessary to prevent
the then-current rating of the Bonds from being downgraded, withdrawn or
suspended. The Servicer shall periodically review the need for modified or
additional terms based upon, among other things, (i) the amount of SRC
Collections received through REPs relative to the Periodic Billing Requirement,
(ii) the historical payment and default experience of each REP and (iii) such
other credit and collection policies to which the REPs are subject, and if
permitted by the Financing Order and applicable law, will set out any such
modified or additional terms in a supplemental tariff filed with the PUCT.

 

9



--------------------------------------------------------------------------------

(c) Monitoring of Performance and Payment by REPs. In addition to any actions
required by the Tariff, PUCT Regulations or other applicable law, the Servicer
shall undertake to do the following:

(i) The Servicer shall use all reasonable efforts, subject to applicable law, to
collect all amounts owed in respect of System Restoration Charges and
late-payment penalties (as set forth in Section 3.05(c)(ii) below) as and when
the same shall become due) to the extent permitted by the Financing Order, shall
follow procedures no less stringent as it follows with respect to collection
activities that the Servicer conducts for itself or others. The Servicer shall
not change the amount of or reschedule the due date of any scheduled payment of
System Restoration Charges, except as contemplated in this Agreement or as
required by law or court or PUCT order. The Servicer shall enforce at the
earliest possible date the obligations with respect to the System Restoration
Charges of each REP and each other Person owing or collecting System Restoration
Charges, provided that any REP shall be entitled to hold back from its payment
of System Restoration Charges to the Servicer an allowance for charge-offs
according to the procedure and calculations set forth in the Financing Order,
Schedule SRC and the Issuer Annex.

(ii) Each REP must pay System Restoration Charges within 35 days following the
date of each billing by the Servicer to such REP (“REP Billing Day”), without
regard to whether or when the REP receives payment from its retail customers.
The Servicer shall accept payment by electronic funds transfer, wire transfer,
and/or check. Payment will be considered received the date the electronic funds
transfer or wire transfer is received by the Servicer or, if payment is made by
check, the date the check clears. The Servicer shall assess and collect a 5%
late-payment penalty (the “Penalty”) on all System Restoration Charges billed to
an REP but not paid by that REP by the close of business on the 35th day after
the REP Billing Day. Any and all such Penalty payments that are collected shall
be transferred to the Trustee for deposit in the Collection Account and shall be
applied against system restoration charge obligations. An REP shall not be
obligated to pay the overdue System Restoration Charges of another REP. If an
REP agrees to assume the responsibility for the payment of overdue System
Restoration Charges as a condition of receiving the customers of another REP
that has decided to terminate service to those customers for any reason, the new
REP shall not be assessed the Penalty upon such System Restoration Charges;
provided, however, that the prior REP shall not be relieved of the previously
assessed Penalties.

(iii) The Servicer shall work with REPs to resolve any disputes using the
dispute resolution procedures established in Schedule SRC and any PUCT
Regulations, in accordance with the Servicing Standard.

(d) Enforcement of REP Obligations. The Servicer shall, in accordance with the
terms of Schedule SRC, ensure that each REP remits all System Restoration
Charges which it is obligated to remit to the Servicer. If an REP fails to remit
payment in full of all System

 

10



--------------------------------------------------------------------------------

Restoration Charges which it is obligated to remit by the day that is 45
calendar days after the REP Billing Day, the Servicer shall, in addition to
assessing the Penalty against such REP described in Section 3.05(c)(ii) of this
Agreement, direct the Trustee by written instruction to deliver to Servicer from
such REP’s REP Deposit (by making a withdrawal from a deposit account, a demand
under a surety bond or a guarantee, and/or a draw under a letter of credit, as
applicable) the lesser of the amount of System Restoration Charges such REP has
failed to remit or the amount of the REP Deposit. Upon receipt of same, Servicer
shall cause the amount received from the Trustee to be deposited in the
Collection Account. The Servicer shall notify the REP of such withdrawal, demand
and/or draw from the REP Deposit to the Collection Account and instruct the REP
to remit, or otherwise restore, immediately the amount of such withdrawal,
demand and/or draw to the Trustee for replenishment of such REP’s REP Deposit.
The Servicer shall avail itself of such legal remedies as may be appropriate to
collect any remaining unpaid System Restoration Charges and associated penalties
due to the Servicer after application of the REP Deposit, in accordance with the
Financing Order and Schedule SRC.

(i) If an REP is in default pursuant to Section 9 of Schedule SRC and Finding of
Fact 53 of the Financing Order (such default an “REP Default”), the Servicer
shall perform such duties as are required of the Servicer therein, including but
not limited to the following:

(A) in the event the REP in REP Default seeks to implement alternative
arrangements with the Servicer regarding the billing and collection of System
Restoration Charges pursuant to Section 9 of Schedule SRC and Finding of Fact 53
of the Financing Order, the Servicer shall consider proposals from such REP but
shall not accept any proposal, and no proposal shall be deemed mutually suitable
and agreeable, other than the options set forth in Section 9 of Schedule SRC
unless (i) the Servicer is directed promptly in writing by the Trustee to accept
a proposal of such REP following the written direction of such approval of such
proposal by the Majority Holders, (ii) such proposal would not materially and
adversely affect the interests of the Bondholders and (iii) the Rating Agency
Condition has been satisfied; and

(B) in the event the REP in REP Default fails to immediately select and
implement an alternative method of billing and collecting System Restoration
Charges as specified in Section 9 of Schedule SRC and Finding of Fact 53 of the
Financing Order or fails to adequately meet its responsibilities thereunder, the
Servicer shall immediately allow the appropriate Provider of Last Resort or
another qualified REP of a Customer’s choosing to immediately assume
responsibility for the billing and collection of System Restoration Charges from
such Customer.

(ii) In the event the appropriate Provider of Last Resort defaults or is
ineligible to provide billing and collection of System Restoration Charges when
requested by a Customer or the Servicer, as applicable, the Servicer shall
assume responsibility for billing and collection of System Restoration Charges
until a new Provider of Last Resort is named by the PUCT or the Customer
requests the services of another REP, in accordance with Schedule SRC and PUCT
Regulations. In any case, the

 

11



--------------------------------------------------------------------------------

Servicer shall enforce the obligations, and exercise its remedies against, each
REP including any Provider of Last Resort, as permitted under the Financing
Order and Schedule SRC.

(iii) In addition to the obligations set forth in 3.05(g) below, the Servicer
shall have the rights and obligations to terminate electric service for
non-payment of System Restoration Charges under the circumstances set forth in
Schedule SRC and PUCT Regulations.

(e) Maintenance of REP Deposit Accounts. In the event an REP provides any of
(A) a cash deposit to the Trustee in the form of up to two months’ maximum
expected system restoration charge collections, (B) a surety bond or affiliate
guarantee or (C) a letter of credit (each, an “REP Deposit”) pursuant to the
Financing Order and Schedule SRC,

(i) the Servicer shall agree with the REP as to the size of the initial REP
Deposit,

(ii) no more frequently than quarterly, upon the request of either the REP or
the Servicer, the Servicer shall cooperate with the REP as required by the
Financing Order and Schedule SRC to ensure that the REP Deposit accurately
reflects up to two months’ maximum system restoration charge collections. Within
10 days following the review by the REP and Servicer of the size of the REP
Deposit, either the REP shall remit to the Trustee the amount of any shortfall
in the REP Deposit as confirmed to the Trustee by the Servicer or the Servicer
shall instruct the Trustee to remit or release to the REP any portion of the REP
Deposit no longer required to be on deposit, and

(iii) The Servicer shall instruct the Trustee in writing to remit to the REP the
REP Deposit, plus any investment earnings thereon, except such portion of the
REP Deposit as was utilized in satisfaction of the REP’s obligations to remit
billed System Restoration Charges within 30 days of the date on which the REP
Deposit is no longer required under the Financing Order or Schedule SRC.

(f) In the event an REP disputes any amount of billed System Restoration
Charges, the Servicer shall require the REP to pay the disputed amount under
protest within the time for payment set forth in Section 3.05(c)(ii) of this
Agreement. The Servicer shall attempt to resolve informally the dispute with the
REP, or any dispute related to the date of receipt of System Restoration Charge
payments, Penalties, or the size of the required REP Deposit. If the REP and the
Servicer cannot reach an informal resolution to the dispute, either party may
file a complaint with the PUCT as set forth in the Financing Order and Schedule
SRC. If the REP prevails in the informal dispute process or before the PUCT, the
Servicer shall provide the REP with a refund of the disputed amount paid to the
Servicer plus interest at a rate approved by the PUCT. As provided in the
Financing Order, Schedule SRC and Section 4.01(b)(i)(C) of this Agreement,
interest paid by the Servicer shall be recoverable through System Restoration
Charges if the Servicer’s claim to the funds is not clearly unfounded. In
addition, as provided in the Financing Order and Schedule SRC, the Servicer
shall not be required to pay interest to the REP if the Servicer has received
inaccurate metering data from another entity providing competitive metering
services pursuant to the Public Utility Regulatory Act.

 

12



--------------------------------------------------------------------------------

(g) The Servicer shall adhere to the instructions of an REP that bills Customers
for System Restoration Charges to terminate transmission and distribution
service to a Customer for nonpayment by the Customer pursuant to the Financing
Order and Schedule SRC.

(h) Affiliated Third-Party Collectors. In performing its obligations under this
Section 3.05, the Servicer shall deal with any Third-Party Collectors which are
Affiliates of the Servicer on terms which are no more favorable in the aggregate
to such affiliated Third-Party Collector than those used by the Servicer in its
dealings with Third-Party Collectors that are not affiliates of the Servicer.

ARTICLE IV

SERVICES RELATED TO SYSTEM RESTORATION CHARGE ADJUSTMENTS AND

PBRAF ADJUSTMENTS

SECTION 4.01. SYSTEM RESTORATION CHARGE ADJUSTMENTS. From time to time, until
the Retirement of the Bonds, the Servicer shall identify the need for annual
System Restoration Charge Adjustments and interim System Restoration Charge
Adjustments and shall take all reasonable action to obtain and implement such
System Restoration Charge Adjustments, all in accordance with the following:

(a) Expected Amortization Schedule. The Expected Amortization Schedule for the
Bonds is provided in the Supplement.

(b) System Restoration Charge Adjustments.

(i) Annual System Restoration Charge Adjustments and Filings. Prior to each
Calculation Date, the Servicer shall calculate

(A) the PBRAF Adjustments to be made in accordance with the methodology set
forth in Schedule SRC, as may be modified from time to time by order from the
PUCT,

(B) the Bond Balance as of each Calculation Date (a written copy of which shall
be delivered by the Servicer to the Trustee and the PUCT within five business
days following such Calculation Date), and

(C) the System Restoration Charge Adjustment with respect to the System
Restoration Property for the twelve-month period preceding and including the
next upcoming Adjustment Date, such that the Servicer projects that SRC
Collections therefrom will be sufficient so that:

 

  1. the Bond Balance on the Payment Date immediately preceding the next
Adjustment Date will equal the Projected Bond Balance as of such date or, if
earlier with respect to any Tranche of Bonds, by the Expected Final Payment Date
therefor, taking into account any amounts on deposit in the Excess Funds
Subaccount,

 

13



--------------------------------------------------------------------------------

  2. the amount on deposit in the Capital Subaccount on the Payment Date
immediately preceding the next Adjustment Date, or if earlier with respect to
the Bonds or any Tranche thereof, by the Expected Final Payment Date therefor,
will equal the Required Capital Amount, taking into account any amounts on
deposit in the Excess Funds Subaccount and taking into account any prior
withdrawals of interest or earnings on deposits in the Capital Subaccount used
to meet payment obligations on the Bonds,

 

  3. the SRC Collections will provide for amortization of the remaining
outstanding principal amount of the Bonds in accordance with the Expected
Amortization Schedule therefor and payment of interest on the Bonds when due,

 

  4. the Servicer can reconcile past overpayments and underpayments by all REPs
of System Restoration Charges arising out of hold-backs for charge-offs in
accordance with Section 6 of the Issuer Annex,

 

  5. the Servicer can recover out of SRC Collections the interest paid to all
REPs arising out of a dispute between the Servicer and any REP resolved pursuant
to Section 3.05(f) of this Agreement for which the Servicer’s claim to the funds
in dispute was not clearly unfounded, and

 

  6. the fees and expenses of the Servicer, the Trustee, the independent manager
of the Issuer and the Administrator and other fees, expenses, charges and costs
authorized in the Financing Order will be paid.

(ii) Prior to each Calculation Date, the Servicer shall make annual
reconciliation filings with the PUCT for that Calculation Date. The Servicer
shall promptly thereafter provide notice and a copy of such filings to each
Rating Agency. The Servicer’s Calculation Date filings shall include:

(A) any PBRAF Adjustments to take effect on the next Adjustment Date (in which
case, the Servicer shall provide notice of such filing to all parties in PUCT
Docket No. 37200 and shall participate in a contested case proceeding at the
PUCT, the purpose of which will be to determine whether any proposed adjustment
complies with the Financing Order, as set forth therein), and

(B) a tariff supplement setting forth System Restoration Charge Adjustments to
become effective on the next Adjustment Date and supporting data, including the
calculation of the System Restoration Charge Adjustments.

(c) Interim System Restoration Charge Adjustments and Filings. The Servicer
shall calculate any interim System Restoration Charge Adjustments to be
requested between Calculation Dates to correct under-collection or
over-collection of System Restoration Charges, as set forth in the Financing
Order and Schedule SRC, in order to provide for the timely payment of the Bonds.
As provided for in the Financing Order, the Servicer shall file for interim
System Restoration Charge Adjustments:

(i) to correct any undercollection or overcollection in order to assure timely
payment of the Bonds based on Rating Agency and Bondholder considerations;

 

14



--------------------------------------------------------------------------------

(ii) the Servicer determines that expected collection of System Restoration
Charges for the upcoming payment date would result in a difference that is
greater than 5% in absolute value, between (i) the actual outstanding principal
balances of the Bonds plus amounts on deposit in the Excess Funds Subaccount and
(ii) the outstanding principal balances anticipated in the target amortization
schedule; or

(iii) to meet a Rating Agency requirement that any tranche of the Bonds be paid
in full by its Expected Final Payment Date.

In the event an interim System Restoration Charge Adjustment is necessary, the
interim System Restoration Charge Adjustment should be filed on the fifteenth
day of the current month for implementation in the first billing cycle of the
following month. In no event would such interim System Restoration Charge
Adjustments occur more frequently than every three months if quarterly Bond
payments are required or every six months if Semi-Annual Bond payments are
required; provided, however, that interim System Restoration Charge Adjustments
for any Bonds remaining outstanding during the fourteenth and fifteenth year
after the Bonds are issued may occur quarterly.

(d) On each Adjustment Date and Interim Adjustment Date, the Servicer shall

(i) take all reasonable actions and make all reasonable efforts in order to
effectuate all adjustments approved by the PUCT to the System Restoration
Charges and/or PBRAFs, and

(ii) promptly send to the Trustee copies of all material notices and documents
relating to such adjustments.

(e) Reports.

(i) For each Calculation Date, the Servicer shall provide to the Issuer, the
PUCT, the Trustee and the Rating Agencies a statement indicating:

(A) the Bond Balance and the Projected Bond Balance as of the immediately
preceding Payment Date,

(B) the amount on deposit in the Capital Subaccount and the Required Capital
Amount as of the immediately preceding Payment Date;

(C) the amount on deposit in the Excess Funds Subaccount as of the immediately
preceding Payment Date;

(D) the Projected Bond Balance and the Servicer’s projection of the Bond Balance
on the Payment Date immediately preceding the next succeeding Adjustment Date;

 

15



--------------------------------------------------------------------------------

(E) the required Capital Subaccount balance and the Servicer’s projection of the
amount on deposit in the Capital Subaccount for the Payment Date immediately
preceding the next succeeding Adjustment Date; and

(F) the Servicer’s projection of the amount on deposit in the Excess Funds
Subaccount for the Payment Date immediately preceding the next succeeding
Adjustment Date.

(ii) Reports to Customers.

(A) After each revised System Restoration Charge has gone into effect pursuant
to a System Restoration Charge Adjustment, the Servicer shall, to the extent and
in the manner and time frame required by applicable PUCT Regulations, if any,
cause to be prepared and delivered to Customers any required notices announcing
such revised System Restoration Charges.

(B) The Servicer shall comply with the requirements of the Financing Order and
Tariff with respect to the identification of System Restoration Charges on
Bills. In addition, at least once each year, the Servicer shall (to the extent
that it does not separately identify the System Restoration Charges as being
owned by the Issuer in the Bills regularly sent to Customers or REPs) cause to
be prepared and delivered to such Customers and REPs a notice stating, in
effect, that the System Restoration Property and the System Restoration Charges
are owned by the Issuer and not the Seller. Unless prohibited by applicable PUCT
Regulations, the Servicer shall use reasonable efforts to cause each REP, at
least once each year, to include similar notices in the bills sent by such REP
to Customers indicating additionally that the System Restoration Charges are not
owned by such REP (to the extent that such REP does not include such information
in the Bills regularly sent to Customers). Such notice shall be included either
as an insert to or in the text of the Bills delivered to such Customers or shall
be delivered to Customers by electronic means or such other means as the
Servicer or the REPs may from time to time use to communicate with its
respective Customers.

(C) Except to the extent that applicable PUCT Regulations make the REPs
responsible for such costs, or the REPs have otherwise agreed to pay such costs,
the Servicer shall pay from its own funds all costs of preparation and delivery
incurred in connection with clauses (A) and (B) above, including printing and
postage costs.

(iii) REP Reports. The Servicer shall provide to the Rating Agencies, upon
request, any publicly available reports filed by the Servicer with the PUCT (or
otherwise made publicly available by the Servicer) relating to REPs and any
other non-confidential and non-proprietary information relating to REPs
reasonably requested by the Rating Agencies to the extent such information is
reasonably available to the Servicer.

SECTION 4.02. LIMITATION OF LIABILITY

(a) The Issuer and the Servicer expressly agree and acknowledge that:

(i) In connection with any System Restoration Charge Adjustment, the Servicer is
acting solely in its capacity as the servicing agent hereunder.

 

16



--------------------------------------------------------------------------------

(ii) Neither the Servicer nor the Issuer nor the Trustee is responsible in any
manner for, and shall have no liability whatsoever as a result of, any action,
decision, ruling or other determination made or not made, or any delay (other
than any delay resulting from the Servicer’s failure to make any filings
required by Section 4.01 in a timely and correct manner or any breach by the
Servicer of its duties under this Agreement that adversely affects the System
Restoration Property or the System Restoration Charge Adjustments), by the PUCT
in any way related to the System Restoration Property or in connection with any
System Restoration Charge Adjustment, the subject of any filings under
Section 4.01, any proposed System Restoration Charge Adjustment, or the approval
of any revised System Restoration Charges and the scheduled adjustments thereto.

(iii) Except to the extent that the Servicer is liable under Section 6.02, the
Servicer shall have no liability whatsoever relating to the calculation of any
revised System Restoration Charges and the scheduled adjustments thereto,
including as a result of any inaccuracy of any of the assumptions made in such
calculation regarding expected energy usage volume and the weighted average days
outstanding, write-offs and estimated expenses and fees of the Issuer, so long
as the Servicer has acted in good faith and has not acted in a negligent manner
in connection therewith, nor shall the Servicer have any liability whatsoever as
a result of any Person, including the Bondholders, not receiving any payment,
amount or return anticipated or expected or in respect of any Bond generally.

(b) Notwithstanding the foregoing, this Section 4.02 shall not relieve the
Servicer of liability for any misrepresentation by the Servicer under
Section 6.01 or for any breach by the Servicer of its other obligations under
this Agreement.

ARTICLE V

THE SYSTEM RESTORATION PROPERTY

SECTION 5.01. CUSTODY OF SYSTEM RESTORATION PROPERTY RECORDS. To assure uniform
quality in servicing the System Restoration Property and to reduce
administrative costs, the Servicer shall keep on file, in accordance with its
customary procedures, all System Restoration Property Documentation, it being
understood that the Servicer is acting only as the servicing agent and custodian
for the Issuer with respect to the System Restoration Property Documentation.

SECTION 5.02. DUTIES OF SERVICER AS CUSTODIAN.

(a) Safekeeping. The Servicer shall maintain accurate and complete accounts,
records and computer systems pertaining to the System Restoration Property and
the System Restoration Property Documentation in accordance with its standard
accounting procedures and in sufficient detail to permit reconciliation between
payments or recoveries on (or with respect

 

17



--------------------------------------------------------------------------------

to) System Restoration Charges and the SRC Collections from time to time
remitted to the Trustee pursuant to Section 6.12 and to enable the Issuer to
comply with this Agreement and the Indenture. The Servicer shall conduct, or
cause to be conducted, periodic audits of the System Restoration Property
Documentation held by it under this Agreement and of the related accounts,
records and computer systems, in such a manner as shall enable the Issuer and
the Trustee, as pledgee of the Issuer, to verify the accuracy of the Servicer’s
record keeping. The Servicer shall promptly report to the Issuer, to the PUCT,
and to the Trustee any failure on the Servicer’s part to hold the System
Restoration Property Documentation and maintain its accounts, records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure. Nothing herein shall be deemed to require an initial
review or any periodic review by the Issuer or the Trustee of the System
Restoration Property Documentation. The Servicer’s duties to hold the System
Restoration Property Documentation on behalf of the Issuer set forth in this
Section 5.02, to the extent such System Restoration Property Documentation has
not been previously transferred to a Successor Servicer, shall terminate one
year and one day after the earlier of the date on which (i) the Servicer is
succeeded by a Successor Servicer pursuant to the provisions of this Agreement
or (ii) no Bonds are Outstanding.

(b) Maintenance of and Access to Records. The Servicer shall maintain the System
Restoration Property Documentation at 1111 Louisiana Street, Houston, Texas or
at such other office as shall be specified to the Issuer, to the PUCT and to the
Trustee by written notice not later than 30 days prior to any change in
location. The Servicer shall permit the Issuer and the Trustee or their
respective duly authorized representatives, attorneys, agents or auditors at any
time during normal business hours to inspect, audit and make copies of and
abstracts from the Servicer’s records regarding the System Restoration Property,
the System Restoration Charges and the System Restoration Property
Documentation. The failure of the Servicer to provide access to such information
as a result of an obligation or applicable law (including PUCT Regulations)
prohibiting disclosure of information regarding customers shall not constitute a
breach of this Section 5.02(b).

(c) Release of Documents. Upon written instruction from the Trustee in
accordance with the Indenture, the Servicer shall release any System Restoration
Property Documentation to the Trustee, the Trustee’s agent or the Trustee’s
designee, as the case may be, and to the PUCT at such place or places as the
Trustee may designate, as soon as practicable.

(d) Defending System Restoration Property Against Claims. The Servicer shall,
subject to applicable law, institute any action or Proceeding necessary to
compel performance by each REP and each party to the Intercreditor Agreement
(and in the case of each REP at the earliest possible time) of any of their
respective obligations or duties under the Public Utility Regulatory Act, the
Financing Order or the Intercreditor Agreement with respect to the System
Restoration Property, and the Servicer agrees, subject to applicable law, to
take such legal or administrative actions, including defending against or
instituting and pursuing legal actions and appearing or testifying at hearings
or similar proceedings as may be reasonably necessary to block or overturn any
attempts to cause a repeal of, modification of, or supplement to, the Public
Utility Regulatory Act or the Financing Order, the Issuance Advice Letter or the
rights of Bondholders by legislative enactment or constitutional amendment that
would be materially adverse to the Issuer, the Trustee or the Bondholders. The
costs of any such action shall be payable from SRC Collections as an Operating
Expense (and shall not be deemed to

 

18



--------------------------------------------------------------------------------

constitute a portion of the Servicing Fee) in accordance with the Indenture. The
Servicer’s obligations pursuant to this Section 5.02 shall survive and continue
notwithstanding the fact that the payment of Operating Expenses pursuant to the
Indenture may be delayed (it being understood that the Servicer may be required
initially to advance its own funds to satisfy its obligations hereunder).

(e) Additional Litigation to Defend System Restoration Property. In addition to
the above, the Servicer shall, at its own expense, institute any action or
proceeding necessary to compel performance by the PUCT or the State of Texas of
any of their respective obligations or duties under the Public Utility
Regulatory Act or the Financing Order with respect to the System Restoration
Property, and to compel performance by REPs with any of their respective
obligations or duties under the Tariff or any agreement with the Servicer
entered into pursuant to the Tariff. In any proceedings related to the exercise
of the power of eminent domain by any municipality to acquire a portion of
CenterPoint Houston’s electric distribution facilities, the Servicer shall
assert that the court ordering such condemnation must treat such municipality as
a successor to CenterPoint Houston under the Public Utility Regulatory Act and
the Financing Order.

SECTION 5.03. CUSTODIAN’S INDEMNIFICATION. The Servicer as custodian shall
indemnify the Issuer, the Independent Managers and the Trustee (for itself and
for the benefit of the Bondholders) and each of their respective officers,
directors, employees and agents for, and defend and hold harmless each such
Person from and against, any and all liabilities, obligations, losses, damages,
payments and claims, and reasonable costs or expenses, of any kind whatsoever
(collectively, “Losses”) that may be imposed on, incurred by or asserted against
each such Person as the result of any negligent act or omission in any way
relating to the maintenance and custody by the Servicer, as custodian, of the
System Restoration Property Documentation; provided, however, that the Servicer
shall not be liable for any portion of any such amount resulting from the
willful misconduct, bad faith or negligence of the Issuer, the Independent
Managers or the Trustee, as the case may be.

Indemnification under this Section 5.03 shall survive resignation or removal of
the Trustee or any Independent Manager and shall include reasonable
out-of-pocket fees and expenses of investigation and litigation (including
reasonable attorney’s fees and expenses).

SECTION 5.04. EFFECTIVE PERIOD AND TERMINATION. The Servicer’s appointment as
custodian shall become effective as of the Issuance Date and shall continue in
full force and effect until terminated pursuant to this Section 5.04. If the
Servicer shall resign as Servicer in accordance with the provisions of this
Agreement or if all of the rights and obligations of the Servicer shall have
been terminated under Section 7.01, the appointment of the Servicer as custodian
shall be terminated effective as of the date on which the termination or
resignation of the Servicer is effective. Additionally, if not sooner terminated
as provided above, the Servicer’s obligations as custodian shall terminate one
year and one day after the date on which no Bonds are Outstanding.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

THE SERVICER

SECTION 6.01. REPRESENTATIONS AND WARRANTIES OF THE SERVICER. The Servicer makes
the following representations and warranties as of the Sale Date, on which the
Issuer has relied in acquiring the System Restoration Property. The
representations and warranties shall survive the execution and delivery of this
Agreement, the sale of any of the System Restoration Property to the Issuer and
the pledge thereof to the Trustee pursuant to the Indenture.

(a) Organization and Good Standing. The Servicer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Texas, with the limited liability company power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is presently conducted and to execute, deliver and carry
out the terms of this Agreement and the Intercreditor Agreement and has the
power, authority and legal right to service the System Restoration Property and
to hold the System Restoration Property Documentation as custodian.

(b) Due Qualification. The Servicer is duly qualified to do business and is in
good standing, and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the System Restoration Property as required
by this Agreement and the Intercreditor Agreement) requires such qualifications,
licenses or approvals (except where the failure to so qualify would not be
reasonably likely to have a material adverse effect on the Servicer’s business,
operations, assets, revenues or properties or adversely affect the servicing of
the System Restoration Property).

(c) Power and Authority. The Servicer has the limited liability company power
and authority to execute and deliver this Agreement and the Intercreditor
Agreement and to carry out the terms of each; and the execution, delivery and
performance of this Agreement and the Intercreditor Agreement have been duly
authorized by the Servicer by all necessary limited liability company action.

(d) Binding Obligation. This Agreement and the Intercreditor Agreement both
constitute legal, valid and binding obligations of the Servicer enforceable
against the Servicer in accordance with their terms subject to applicable
bankruptcy, receivership, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ or secured parties’ rights generally from
time to time in effect and to general principles of equity (including concepts
of materiality, reasonableness, good faith and fair dealing), regardless of
whether considered in a Proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the Intercreditor Agreement (to the extent applicable to the
Servicer’s responsibilities thereunder) and the fulfillment of the terms of each
will not conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time) a default under, the
articles of organization or limited liability company regulations of

 

20



--------------------------------------------------------------------------------

the Servicer, or any material agreement to which the Servicer is a party or by
which it is bound or result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such agreement (other than any
Lien that may be granted under the Basic Documents or any Lien created pursuant
to Section 39.309 of the Public Utility Regulatory Act); or violate any existing
law or any existing order, rule or regulation applicable to the Servicer of any
Governmental Authority having jurisdiction over the Servicer or its properties.

(f) Approvals. No approval, authorization, consent, order or other action of, or
filing with, any Governmental Authority is required under an applicable law,
rule or regulation in connection with the execution and delivery by the Servicer
of this Agreement or the Intercreditor Agreement, the performance by the
Servicer of the transactions contemplated hereby or thereby or the fulfillment
by the Servicer of the terms of each, except those that have been obtained or
made or that are required by this Agreement to be made in the future by the
Servicer, including the Issuance Advice Letter, filings with the PUCT for
adjusting System Restoration Charges and PBRAFs pursuant to Section 4.01 and the
Issuer Annex and filings with the Secretary of State of the State of Texas under
the Public Utility Regulatory Act and Article 9 of the UCC.

(g) No Proceedings. Except as disclosed by the Servicer on Schedule A hereto,
there are no Proceedings pending or, to the Servicer’s knowledge, threatened
before any Governmental Authority having jurisdiction over the Servicer or its
properties:

(i) asserting the invalidity of this Agreement or any of the other Basic
Documents;

(ii) seeking any determination or ruling that might materially and adversely
affect the System Restoration Property or the performance by the Servicer of its
obligations under, or the validity or enforceability against the Servicer of,
this Agreement;

(iii) relating to the Servicer and which might materially and adversely affect
the federal income tax or State income, gross receipts or franchise tax
attributes of the System Restoration Property or the Bonds; or

(iv) seeking to prevent the issuance of the Bonds or the consummation of any of
the transactions contemplated by this Agreement or any of the other Basic
Documents.

(h) Reports and Certificates. Each report and certificate delivered in
connection with any filing made to the PUCT by the Servicer on behalf of the
Issuer with respect to System Restoration Charges, System Restoration Charge
Adjustments or PBRAF Adjustments will be true and correct in all material
respects; provided, however, that to the extent any such report or certificate
is based in part upon or contains assumptions, forecasts or other predictions of
future events, the representation and warranty of the Servicer with respect
thereto will be limited to the representation and warranty that such
assumptions, forecasts or other predictions of future events are reasonable
based upon historical performance.

 

21



--------------------------------------------------------------------------------

SECTION 6.02. INDEMNITIES OF THE SERVICER; RELEASE OF CLAIMS.

(a) THE SERVICER SHALL BE LIABLE IN ACCORDANCE HEREWITH ONLY TO THE EXTENT OF
THE OBLIGATIONS SPECIFICALLY UNDERTAKEN BY THE SERVICER UNDER THIS AGREEMENT AND
THE INTERCREDITOR AGREEMENT.

(b) THE SERVICER SHALL INDEMNIFY THE ISSUER AND THE TRUSTEE (FOR ITSELF AND ON
BEHALF OF THE BONDHOLDERS) AND EACH OF THEIR RESPECTIVE TRUSTEES, MEMBERS,
MANAGERS, OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FOR, AND DEFEND AND HOLD
HARMLESS EACH SUCH PERSON FROM AND AGAINST, ANY AND ALL LOSSES THAT MAY BE
IMPOSED UPON, INCURRED BY OR ASSERTED AGAINST ANY SUCH PERSON AS A RESULT OF:

(i) THE SERVICER’S WILLFUL MISCONDUCT, BAD FAITH OR NEGLIGENCE IN THE
PERFORMANCE OF ITS DUTIES OR OBSERVANCE OF ITS COVENANTS UNDER THIS AGREEMENT OR
THE SERVICER’S RECKLESS DISREGARD OF ITS OBLIGATIONS AND DUTIES UNDER THIS
AGREEMENT OR THE INTERCREDITOR AGREEMENT;

(ii) THE SERVICER’S BREACH OF ANY OF ITS REPRESENTATIONS OR WARRANTIES IN THIS
AGREEMENT OR THE INTERCREDITOR AGREEMENT; OR

(iii) LITIGATION AND RELATED EXPENSES RELATING TO ITS STATUS AND OBLIGATIONS AS
SERVICER (OTHER THAN ANY PROCEEDINGS THE SERVICER IS REQUIRED TO INSTITUTE UNDER
THIS AGREEMENT);

PROVIDED, HOWEVER, THAT THE SERVICER SHALL NOT BE LIABLE FOR ANY LOSSES
RESULTING FROM THE BAD FAITH, WILLFUL MISCONDUCT OR NEGLIGENCE OF ANY PERSON
INDEMNIFIED PURSUANT TO THIS SECTION 6.02 (EACH, AN “INDEMNIFIED PERSON”) OR
RESULTING FROM A BREACH OF A REPRESENTATION OR WARRANTY MADE BY SUCH INDEMNIFIED
PERSON TO THE SERVICER IN ANY BASIC DOCUMENT THAT GIVES RISE TO THE SERVICER’S
BREACH.

(c) PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OF WRITTEN NOTICE OF ITS
INVOLVEMENT IN ANY ACTION, PROCEEDING OR INVESTIGATION, SUCH INDEMNIFIED PERSON
SHALL, IF A CLAIM FOR INDEMNIFICATION IN RESPECT THEREOF IS TO BE MADE AGAINST
THE SERVICER UNDER THIS SECTION 6.02, NOTIFY THE SERVICER IN WRITING OF SUCH
INVOLVEMENT. FAILURE BY AN INDEMNIFIED PERSON TO SO NOTIFY THE SERVICER SHALL
RELIEVE THE SERVICER FROM THE OBLIGATION TO INDEMNIFY AND HOLD HARMLESS SUCH
INDEMNIFIED PERSON UNDER THIS SECTION 6.02 ONLY TO THE EXTENT THAT THE SERVICER
SUFFERS ACTUAL PREJUDICE AS DETERMINED BY A COURT OF COMPETENT JURISDICTION AS A
RESULT OF SUCH FAILURE. WITH RESPECT TO ANY ACTION, PROCEEDING

 

22



--------------------------------------------------------------------------------

OR INVESTIGATION BROUGHT BY A THIRD PARTY FOR WHICH INDEMNIFICATION MAY BE
SOUGHT BY AN INDEMNIFIED PERSON UNDER THIS SECTION 6.02, THE SERVICER SHALL BE
ENTITLED TO ASSUME THE DEFENSE OF ANY SUCH ACTION, PROCEEDING OR INVESTIGATION
UNLESS (X) SUCH ACTION, PROCEEDING OR INVESTIGATION EXPOSES THE INDEMNIFIED
PERSON TO A RISK OF CRIMINAL LIABILITY OR FORFEITURE, (Y) THE SERVICER AND SUCH
INDEMNIFIED PERSON HAVE A CONFLICT OF INTEREST IN THEIR RESPECTIVE DEFENSES OF
SUCH ACTION, PROCEEDING OR INVESTIGATION OR (Z) THERE EXISTS AT THE TIME THE
SERVICER WOULD ASSUME SUCH DEFENSE AN ONGOING SERVICER DEFAULT. UPON ASSUMPTION
BY THE SERVICER OF THE DEFENSE OF ANY SUCH ACTION, PROCEEDING OR INVESTIGATION,
THE INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO PARTICIPATE IN SUCH ACTION OR
PROCEEDING AND TO RETAIN ITS OWN COUNSEL (INCLUDING LOCAL COUNSEL), AND THE
SERVICER SHALL BEAR THE REASONABLE FEES, COSTS AND EXPENSES OF SUCH SEPARATE
COUNSEL. THE INDEMNIFIED PERSON SHALL NOT SETTLE OR COMPROMISE OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY PENDING OR THREATENED CLAIM, ACTION,
SUIT OR PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT UNDER THIS
SECTION 6.02 (WHETHER OR NOT THE SERVICER IS AN ACTUAL OR POTENTIAL PARTY TO
SUCH CLAIM OR ACTION) UNLESS THE SERVICER AGREES IN WRITING TO SUCH SETTLEMENT,
COMPROMISE OR CONSENT AND SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN
UNCONDITIONAL RELEASE OF THE SERVICER FROM ALL LIABILITY ARISING OUT OF SUCH
CLAIM, ACTION, SUIT OR PROCEEDING.

(d) THE SERVICER SHALL INDEMNIFY THE TRUSTEE AND ITS RESPECTIVE TRUSTEES,
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FOR, AND DEFEND AND HOLD HARMLESS EACH
SUCH PERSON FROM AND AGAINST, ANY AND ALL LOSSES THAT MAY BE IMPOSED UPON,
INCURRED BY OR ASSERTED AGAINST ANY SUCH PERSON AS A RESULT OF THE ACCEPTANCE OR
PERFORMANCE OF THE TRUSTS AND DUTIES CONTAINED HEREIN AND IN THE INDENTURE,
EXCEPT TO THE EXTENT THAT ANY SUCH LOSS (I) SHALL BE DUE TO THE WILLFUL
MISCONDUCT, BAD FAITH OR NEGLIGENCE OF THE TRUSTEE OR (II) SHALL ARISE FROM THE
TRUSTEE’S BREACH OF ANY OF ITS REPRESENTATIONS OR WARRANTIES SET FORTH IN THE
INDENTURE; PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY IS EXTENDED TO THE
TRUSTEE SOLELY IN ITS INDIVIDUAL CAPACITY AND NOT FOR THE BENEFIT OF THE
BONDHOLDERS OR ANY OTHER PERSON. SUCH AMOUNTS WITH RESPECT TO THE TRUSTEE SHALL
BE DEPOSITED AND DISTRIBUTED IN ACCORDANCE WITH THE INDENTURE.

(e) THE SERVICER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 6.02(b) AND (d) FOR
EVENTS OCCURRING PRIOR TO THE REMOVAL OR RESIGNATION OF THE TRUSTEE OR THE
TERMINATION OF THIS AGREEMENT SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE
TRUSTEE OR THE TERMINATION OF THIS AGREEMENT AND SHALL INCLUDE

 

23



--------------------------------------------------------------------------------

REASONABLE COSTS, FEES AND EXPENSES OF INVESTIGATION AND LITIGATION (INCLUDING
THE ISSUER’S AND THE TRUSTEE’S REASONABLE ATTORNEYS’ FEES AND EXPENSES).

(f) EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, THE SALE
AGREEMENT OR THE FORMATION DOCUMENTS (INCLUDING THE SERVICER’S CLAIMS WITH
RESPECT TO THE SERVICING FEES AND THE SELLER’S CLAIM FOR PAYMENT OF THE PURCHASE
PRICE OF SYSTEM RESTORATION PROPERTY), THE SERVICER HEREBY RELEASES AND
DISCHARGES THE ISSUER (INCLUDING ITS MEMBERS, MANAGERS, EMPLOYEES AND AGENTS, IF
ANY), AND THE TRUSTEE (INCLUDING ITS RESPECTIVE OFFICERS, DIRECTORS AND AGENTS)
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL ACTIONS, CLAIMS AND
DEMANDS WHATSOEVER, WHICH THE SERVICER, IN ITS CAPACITY AS SERVICER, SHALL OR
MAY HAVE AGAINST ANY SUCH PERSON RELATING TO THE SYSTEM RESTORATION PROPERTY OR
THE SERVICER’S ACTIVITIES WITH RESPECT THERETO OTHER THAN ANY ACTIONS, CLAIMS
AND DEMANDS ARISING OUT OF THE WILLFUL MISCONDUCT, BAD FAITH OR NEGLIGENCE OF
THE RELEASED PARTIES.

(g) THE SERVICER AND THE ISSUER HEREBY ACKNOWLEDGE THAT, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE TRUSTEE IS A THIRD-PARTY BENEFICIARY OF
THIS SECTION 6.02 AND IS ENTITLED TO THE BENEFITS OF THE INDEMNITY FROM THE
SERVICER CONTAINED HEREIN AND TO BRING ANY ACTION TO ENFORCE SUCH
INDEMNIFICATION DIRECTLY AGAINST THE SERVICER.

(h) THE SERVICER SHALL INDEMNIFY THE PUCT (FOR THE BENEFIT OF CUSTOMERS), THE
ISSUER, THE TRUSTEE (FOR ITSELF AND ON BEHALF OF THE BONDHOLDERS), AND EACH OF
THEIR RESPECTIVE TRUSTEES, MEMBERS, MANAGERS, OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS FOR, AND DEFEND AND HOLD HARMLESS EACH SUCH PERSON FROM AND AGAINST, ANY
AND ALL LOSSES THAT MAY BE IMPOSED UPON, INCURRED BY OR ASSERTED AGAINST ANY
SUCH PERSON AS A RESULT OF ANY INCREASE IN THE SERVICING FEE THAT BECOMES
PAYABLE PURSUANT TO SECTION 6.07(b) OF THIS AGREEMENT AS A RESULT OF A DEFAULT
RESULTING FROM THE SERVICER’S WILLFUL MISCONDUCT, BAD FAITH OR NEGLIGENCE IN
PERFORMANCE OF ITS DUTIES OR OBSERVANCE OF ITS COVENANTS UNDER THIS AGREEMENT.
THE INDEMNIFICATION OBLIGATION SET FORTH IN THIS PARAGRAPH MAY BE ENFORCED BY
THE PUCT BUT IS NOT ENFORCEABLE BY ANY REP OR ANY CUSTOMER. ANY INDEMNITY
PAYMENTS MADE TO THE PUCT UNDER THIS PARAGRAPH FOR THE BENEFIT OF CUSTOMERS
SHALL BE REMITTED TO THE TRUSTEE PROMPTLY FOR DEPOSIT INTO THE COLLECTION
ACCOUNT.

 

24



--------------------------------------------------------------------------------

SECTION 6.03. MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF,
THE SERVICER. Any Person:

(a) into which the Servicer may be merged, converted or consolidated and which
succeeds to all or substantially all of the electric distribution business of
the Servicer (or, if the Servicer’s distribution business is split, which
provides distribution service directly to a majority of the retail electric
customers in the Seller’s certificated service area as it existed on August 26,
2009),

(b) which results from the division of the Servicer into two or more Persons and
which succeeds to all or substantially all of the electric distribution business
of the Servicer (or, if the Servicer’s distribution business is split, which
provides distribution service directly to a majority of the retail electric
customers in the Seller’s certificated service area as it existed on August 26,
2009),

(c) which may result from any merger, conversion or consolidation to which the
Servicer shall be a party and which succeeds to all or substantially all of the
electric distribution business of the Servicer (or, if the Servicer’s
distribution business is split, which provides distribution service directly to
a majority of the retail electric customers in the Seller’s certificated service
area as it existed on August 26, 2009),

(d) which may purchase or otherwise succeed to the properties and assets of the
Servicer substantially as a whole and which purchases or otherwise succeeds to
all or substantially all of the electric distribution business of the Servicer
(or, if the Servicer’s distribution business is split, which provides
distribution service directly to a majority of the retail electric customers in
the Seller’s certificated service area as it existed on August 26, 2009), or

(e) which may otherwise purchase or succeed to all or substantially all of the
electric distribution business of the Servicer (or, if the Servicer’s
distribution business is split, which provides distribution service directly to
a majority of the retail electric customers in the Seller’s certificated service
area as it existed on August 26, 2009),

which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Servicer under this Agreement, shall be the
successor to the Servicer under this Agreement without the execution or filing
of any document or any further act by any of the parties to this Agreement;
provided, however, that:

(i) immediately after giving effect to such transaction, the representations and
warranties made pursuant to Section 6.01 shall be true and correct and no
Servicer Default, and no event that, after notice or lapse of time, or both,
would become a Servicer Default, shall have occurred and be continuing;

(ii) the Servicer shall have delivered to the Issuer, the PUCT and the Trustee
an Officers’ Certificate and an Opinion of Counsel each stating that such
consolidation, merger, conversion, division or succession and such agreement of
assumption comply with this Section 6.03 and that all conditions precedent, if
any, provided for in this Agreement relating to such transaction have been
complied with;

 

25



--------------------------------------------------------------------------------

(iii) the Servicer shall have delivered to the Issuer, the PUCT, the Trustee and
the Rating Agencies an Opinion of Counsel either

(A) stating that, in the opinion of such counsel, all filings to be made by the
Servicer, including filings with the PUCT pursuant to the Public Utility
Regulatory Act and the UCC, that are necessary fully to preserve and protect the
interests of each of the Issuer and the Trustee in the System Restoration
Property have been executed and filed and are in full force and effect, and
reciting the details of such filings or

(B) stating that, in the opinion of such counsel, no such action is necessary to
preserve and protect such interests;

(iv) the Rating Agencies shall have received prior written notice of such
transaction and, if such Person is not an Affiliate of CenterPoint Houston, the
Rating Agency Condition shall be satisfied; and

(v) the Servicer shall have delivered to the Issuer, the PUCT, the Trustee and
the Rating Agencies an opinion of Independent tax counsel (as selected by, and
in form and substance satisfactory to, the Servicer, and which may be based on a
ruling from the Internal Revenue Service) to the effect that, for federal income
tax purposes, such transaction will not result in a material adverse federal
income tax consequence to the Issuer or the Bondholders.

The Servicer shall not consummate any transaction referred to in clauses (a),
(b), (c), (d) or (e) above except upon execution of the above-described
agreement of assumption and compliance with clauses (i), (ii), (iii), (iv) and
(v) above. When any Person acquires the properties and assets of the Servicer
substantially as a whole or otherwise becomes the successor to the Servicer in
accordance with the terms of this Section 6.03, then upon the satisfaction of
all of the other conditions of this Section 6.03, the Servicer shall
automatically and without further notice be released from its obligations
hereunder.

SECTION 6.04. ASSIGNMENT OF THE SERVICER’S OBLIGATIONS. Upon written notice to
the Trustee, the PUCT and the Rating Agencies, the Servicer may assign a portion
of its obligations hereunder to an assignee (A) in accordance with the
Intercreditor Agreement with respect to the obligations to maintain and process
any account into which initial collections may be deposited and process payments
in respect of System Restoration Charges or (B) subject to the satisfaction of
Section 6.03.

SECTION 6.05. LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS. The Servicer
shall not be liable to the Issuer, its managers, the Bondholders, the Trustee or
any other person, except as provided under this Agreement, for any action taken
or for refraining from the taking of any action pursuant to this Agreement or
for errors in judgment; provided, however, that this provision shall not protect
the Servicer against any liability that would otherwise be imposed by reason of
willful misconduct, bad faith or negligence in the performance of its duties or
by reason of reckless disregard of its obligations and duties under this
Agreement or the Intercreditor Agreement. The Servicer and any director or
officer or

 

26



--------------------------------------------------------------------------------

employee or agent of the Servicer may rely in good faith on the advice of
counsel reasonably acceptable to the Trustee or on any document of any kind,
reasonably believed to be genuine and to have been signed by the proper party
respecting any matters arising under this Agreement.

Except as provided in this Agreement (including but not limited to
Section 5.02(d) of this Agreement), the Servicer shall not be under any
obligation to appear in, prosecute or defend any Proceeding that is not directly
related to one of the Servicer’s enumerated duties in this Agreement or related
to its obligation to pay indemnification, and that in its reasonable opinion may
cause it to incur any expense or liability; provided, however, that the Servicer
may, in respect of any Proceeding, undertake any reasonable action that is not
specifically identified in this Agreement as a duty of the Servicer but that the
Servicer may deem necessary or desirable in respect of this Agreement and the
rights and duties of the parties to this Agreement and the interests of the
Bondholders under this Agreement. The Servicer’s costs and expenses incurred in
connection with any such Proceeding shall be payable from SRC Collections as an
Operating Expense (and shall not be deemed to constitute a portion of the
Servicing Fee) in accordance with the Indenture. The Servicer’s obligations
pursuant to this Section 6.05 shall survive and continue notwithstanding the
fact that the payment of Operating Expenses pursuant to the Indenture may be
delayed (it being understood that the Servicer may be required initially to
advance its own funds to satisfy its obligations hereunder).

SECTION 6.06. CENTERPOINT HOUSTON NOT TO RESIGN AS SERVICER. Subject to the
provisions of Sections 6.03 and 6.04, CenterPoint Houston shall not resign from
the obligations and duties imposed on it as Servicer under this Agreement unless
the Servicer delivers to the Issuer, the Trustee, the PUCT and each Rating
Agency written notice of such resignation at the earliest practicable time and,
concurrently therewith or promptly thereafter, an opinion of Independent legal
counsel that the Servicer’s performance of its duties under this Agreement shall
no longer be permissible under applicable law. No such resignation shall become
effective until a Successor Servicer shall have assumed the servicing
obligations and duties hereunder of the Servicer in accordance with
Section 7.04.

SECTION 6.07. SERVICING FEE. (a) The Issuer agrees to pay the Servicer on each
Payment Date, solely to the extent amounts are available therefor in accordance
with the Indenture, the Servicing Fee with respect to the Bonds. For so long as:

(i) CenterPoint Houston or one of its Affiliates is the Servicer,

(ii) a successor to CenterPoint Houston or one of its Affiliates is the Servicer
due to the operation of the provisions of Section 6.03, or

(iii) any Person is the Successor Servicer hereunder pursuant to the provisions
of Section 6.03 if the predecessor Servicer was CenterPoint Houston or one of
its Affiliates,

the amount of the Servicing Fee paid to the Servicer annually shall equal 0.05%
of the Bond Balance on the Issuance Date and shall be prorated based on the
fraction of a calendar year during which the Servicer provides any of the
services set forth in this Agreement.

 

27



--------------------------------------------------------------------------------

(b) In the event that a Successor Servicer not an Affiliate of CenterPoint
Houston is appointed in accordance with Section 7.04, the amount of Servicing
Fee paid to the Servicer annually shall be agreed upon by the Successor Servicer
and the Trustee but shall in no event exceed 0.60% of the Bond Balance on the
Issuance Date without the consent of the PUCT and shall be prorated based on the
fraction of a calendar year during which the Successor Servicer provides any of
the services set forth in this Agreement. The foregoing fees set forth in
Section 6.07(a) and this Section 6.07(b) constitute a fair and reasonable price
for the obligations to be performed by the Servicer. The Servicer and any
Successor Servicer agrees to pay from amounts received as the Servicing Fee all
fees due and owing pursuant to the Intercreditor Agreement, and neither the
Servicer nor any Successor Servicer shall seek or be entitled to any other or
additional reimbursement therefor. The Trustee shall not be responsible or
liable for the Servicing Fee or any fees arising from the Intercreditor
Agreement or for any increase or differential in such fees.

SECTION 6.08. SERVICER EXPENSES. Except as otherwise expressly provided in
Sections 5.02(d) and 6.05, the Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and under the
Intercreditor Agreement, including fees and disbursements of independent
accountants and counsel, taxes imposed on the Servicer and expenses incurred in
connection with reports to Bondholders.

SECTION 6.09. COMPLIANCE WITH APPLICABLE LAW. The Servicer covenants and agrees,
in servicing the System Restoration Property, to comply in all material respects
with all laws applicable to, and binding upon, the Servicer and relating to such
System Restoration Property the noncompliance with which would have a material
adverse effect on the value of the System Restoration Property; provided,
however, that the foregoing is not intended to, and shall not, impose any
liability on the Servicer for noncompliance with any Requirement of Law that the
Servicer is contesting in good faith in accordance with its customary standards
and procedures.

SECTION 6.10. APPOINTMENTS. The Servicer, with written notice to the Trustee and
the PUCT, may at any time appoint a subservicer or agent to perform all or any
portion of its obligations as Servicer hereunder; provided, however, that the
Rating Agency Condition shall have been satisfied in connection therewith;
provided further that the Servicer shall remain obligated and be liable to the
Issuer for the servicing and administering of the System Restoration Property in
accordance with the provisions hereof without diminution of such obligation and
liability by virtue of the appointment of such subservicer or agent and to the
same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the System Restoration Property. The fees and
expenses of the subservicer or agent shall be as agreed between the Servicer and
its subservicer or agent from time to time, and none of the Issuer, the Trustee
or the Bondholders shall have any responsibility therefor. Any such appointment
shall not constitute a Servicer resignation under Section 6.06. The Designated
Account Holder shall constitute a subservicer for purposes of this Section 6.10.

SECTION 6.11. NO SERVICER ADVANCES. The Servicer shall not make any advances of
interest on or principal of the Bonds.

 

28



--------------------------------------------------------------------------------

SECTION 6.12. REMITTANCES.

(a) The Servicer shall collect and remit to the Trustee on a daily basis, for
deposit in the Collection Account in accordance with Section 6.12(c) below, the
System Restoration Charges plus any Accrued Interest thereon from the date or
dates such System Restoration Charges were actually received (the “Daily
Remittance”). The Daily Remittance shall be made as soon as reasonably
practicable but in no event later than the second Business Day after the
Servicer receives those SRC Collections

(b) The Servicer agrees and acknowledges that it will hold all SRC Collections
and other System Restoration Property collected by it for the benefit of the
Issuer and the Trustee and that all amounts will be remitted by the Servicer in
accordance with this Agreement without any surcharge, fee, offset, charge or
other deduction other than as expressly permitted in the Financing Order and
without making any claim to reduce its obligation to remit all SRC Collections
and any other proceeds of the System Restoration Property collected by it.

(c) On or before each remittance by the Servicer to the Trustee, the Servicer
shall prepare and furnish to the Issuer, the PUCT and the Trustee a statement
setting forth the aggregate amount remitted or to be remitted by the Servicer to
the Trustee for deposit on such date pursuant to the Indenture.

(d) On or before each Payment Date, the Servicer shall prepare and furnish to
the Issuer and the Trustee a statement setting forth the transfers and payments
to be made on that Payment Date and the amounts thereof.

(e) On or before each Payment Date for the Bonds, the Servicer shall prepare and
furnish to the Issuer, the PUCT and the Trustee a statement setting forth the
amounts to be paid to the Holders of Bonds.

SECTION 6.13. SERVICER’S CERTIFICATE. Not later than two (2) Business Days prior
to each Payment Date, the Servicer shall deliver a written report, for the
Bonds, substantially in the form of Exhibit A hereto (the “Semi-Annual
Servicer’s Certificate”) to the Issuer, the PUCT, the Trustee and the Rating
Agencies setting forth the transfers and payments to be made in respect of such
Payment Date pursuant to the Indenture and the amounts thereof and the amounts
to be paid to Holders of Bonds pursuant to the Indenture.

SECTION 6.14. PROTECTION OF TITLE. The Servicer shall execute and file all
filings, including filings with the Secretary of State of the State of Texas
pursuant to the Public Utility Regulatory Act and Article 9 of the UCC, and
cause to be executed and filed all filings, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interests of the Issuer and the Trustee in the System Restoration Property,
including all filings required under the Public Utility Regulatory Act and
Article 9 of the UCC relating to the transfer of the ownership or security
interest in the System Restoration Property by the Seller to the Issuer or any
security interest granted by the Issuer in the System Restoration Property. The
Servicer shall deliver (or cause to be delivered) to the Issuer, the PUCT and
the Trustee file-stamped copies of, or filing receipts for, any document filed
as provided above, as soon as available following such filing.

 

29



--------------------------------------------------------------------------------

SECTION 6.15. MAINTENANCE OF OPERATIONS. To the extent that any interest in the
System Restoration Property is assigned, sold, or transferred to an assignee,
CenterPoint Houston shall enter into a contract with that assignee that requires
CenterPoint Houston to continue to operate its transmission and distribution
system in order to provide electric services to CenterPoint Houston’s customers;
provided, however, that this provision shall not prohibit CenterPoint Houston
from selling, assigning, or otherwise divesting its transmission and
distribution systems or any part thereof so long as the entity or entities
acquiring such system agree to continue operating the facilities to provide
electric service to CenterPoint Houston’s customers.

ARTICLE VII

SERVICER DEFAULT

SECTION 7.01. SERVICER DEFAULT. If any one of the following events (a “Servicer
Default”) occurs and is continuing:

(a) any failure by the Servicer to remit to the Trustee, on behalf of the
Issuer, any required remittance by the date that such remittance must be made
that continues unremedied for a period of five Business Days;

(b) any failure by the Servicer duly to observe or perform in any material
respect any other covenant or agreement of the Servicer set forth in this
Agreement (other than as provided in Section 7.01(a) or (c)) or any other Basic
Document to which it is a party in such capacity, which failure

(i) materially and adversely affects the System Restoration Property or the
timely collection of the System Restoration Charges or the rights of the Trustee
or the Bondholders, and

(ii) continues unremedied for a period of 60 days after the earlier to occur of
(A) the Trustee, the PUCT or the Issuer delivers written notice of such failure
to the Servicer or (B) an officer of the Servicer discovers such failure;

(c) any failure by the Servicer duly to perform its obligations under
Section 4.01 of this Agreement in the time and manner set forth therein, which
failure continues unremedied for a period of five business days;

(d) any representation or warranty made by the Servicer in this Agreement or any
Basic Document proves to have been incorrect when made, which has a material
adverse effect on the System Restoration Property or the Issuer’s ownership
interest therein, the security interest of the Trustee in the System Restoration
Property, the PUCT, the Issuer, the Bondholders or the investment of the
Bondholders in the Bonds, and which material adverse effect continues unremedied
for a period of 60 days after the date on which written notice thereof shall
have been given to the Servicer (with a copy to the Trustee) by the Issuer, the
PUCT or the Trustee or after discovery of such failure by an officer of the
Servicer, as the case may be; or

(e) an Insolvency Event occurs with respect to the Servicer;

 

30



--------------------------------------------------------------------------------

then, so long as the Servicer Default shall not have been remedied, and in no
other circumstances, the Trustee may, or shall upon the written instruction of
the Majority Holders, terminate all the rights and obligations (other than the
indemnification obligations set forth in Section 6.02 hereof and the obligation
under Section 7.04 to continue performing its functions as Servicer until a
Successor Servicer is appointed) of the Servicer under this Agreement by notice
then given in writing to the Servicer (a “Termination Notice”) and the Trustee
shall comply with the provisions of the Intercreditor Agreement. The Servicer
shall notify each Rating Agency promptly upon the Servicer’s receipt of a
Termination Notice.

In addition, upon a Servicer Default, the Issuer and the Trustee shall be
entitled to (x) apply to a state district court located in Travis County, Texas,
for sequestration and payment to the Trustee of revenues arising with respect to
the System Restoration Property, (y) foreclose on or otherwise enforce the Lien
on and security interests in the System Restoration Property and (z) apply to
the PUCT for an order that amounts arising from the System Restoration Charges
be transferred to a separate account for the benefit of the Bondholders, in
accordance with the Public Utility Regulatory Act.

On or after the receipt by the Servicer of a Termination Notice, all authority
and power of the Servicer under this Agreement, whether with respect to the
System Restoration Property, the related System Restoration Charges or
otherwise, shall, upon appointment of a Successor Servicer pursuant to
Section 7.04 and pursuant to the provisions of the Intercreditor Agreement,
without further action, pass to and be vested in such Successor Servicer and,
without limitation, the Trustee is hereby authorized and empowered to execute
and deliver, on behalf of the predecessor Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
Termination Notice, whether to complete the transfer of the System Restoration
Property Documentation and related documents, or otherwise. The predecessor
Servicer shall cooperate with the Successor Servicer, the Trustee and the Issuer
in effecting the termination of the responsibilities and rights of the
predecessor Servicer under this Agreement and the Intercreditor Agreement,
including the transfer to the Successor Servicer for administration by it of all
cash amounts that shall at the time be held by the predecessor Servicer for
remittance, or shall thereafter be received by it with respect to the System
Restoration Property or the related System Restoration Charges. As soon as
practicable after receipt by the Servicer of such Termination Notice, the
Servicer shall deliver the System Restoration Property Documentation to the
Successor Servicer. All reasonable costs and expenses (including attorneys’ fees
and expenses) incurred in connection with transferring the System Restoration
Property Documentation to the Successor Servicer and amending this Agreement or
the Intercreditor Agreement to reflect such succession as Servicer pursuant to
this Section shall be paid by the predecessor Servicer upon presentation of
documentation of such costs and expenses. All costs and expenses (including
attorneys’ fees and expenses) incurred in connection with transferring the
System Restoration Property Documentation to the Successor Servicer and amending
this Agreement or the Intercreditor Agreement to reflect the succession as
Servicer other than pursuant to this Section shall be paid by the party
incurring such costs and expenses. Termination of CenterPoint Houston’s rights
as a Servicer shall not terminate CenterPoint Houston’s rights or obligations in
its individual capacity under the Sale Agreement or the Intercreditor Agreement
(except rights thereunder deriving from its rights as the Servicer hereunder).

 

31



--------------------------------------------------------------------------------

SECTION 7.02. NOTICE OF SERVICER DEFAULT. The Servicer shall deliver to the
Issuer, to the Trustee, to the PUCT, and to each Rating Agency promptly after
having obtained actual knowledge thereof, but in no event later than two
Business Days thereafter, written notice in an Officers’ Certificate of any
event or circumstance which, with the giving of notice or the passage of time,
would become a Servicer Default under Section 7.01.

SECTION 7.03. WAIVER OF PAST DEFAULTS. The Trustee, with the written consent of
the Majority Holders, may waive in writing in whole or in part any default by
the Servicer in the performance of its obligations hereunder and its
consequences, except a default in making any required remittances to the Trustee
of SRC Collections from System Restoration Property in accordance with
Section 6.12 of this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Default arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereto.

SECTION 7.04. APPOINTMENT OF SUCCESSOR.

(a) Upon the Servicer’s receipt of a Termination Notice pursuant to Section 7.01
or the Servicer’s resignation in accordance with the terms of this Agreement,
the Servicer shall continue to perform its functions as Servicer under this
Agreement and shall be entitled to receive the requisite portion of the
Servicing Fee, until a Successor Servicer shall have assumed in writing the
obligations of the Servicer hereunder as described below. In the event of the
Servicer’s removal or resignation hereunder, the Trustee may, and at the written
direction and with the consent of the Majority Holders, shall, appoint a
Successor Servicer, and the Successor Servicer shall accept its appointment by a
written assumption in form acceptable to the Issuer and the Trustee. In no event
shall the Trustee be liable for its appointment of a Successor Servicer
appointed with due care or responsible in its individual capacity for payment of
the fee paid to a Successor Servicer. If, within 30 days after the delivery of
the Termination Notice, a new Servicer shall not have been appointed and
accepted such appointment, the Trustee may petition the PUCT or a court of
competent jurisdiction to appoint a Successor Servicer under this Agreement. A
Person shall qualify as a Successor Servicer only if:

(i) such Person is permitted under PUCT Regulations to perform the duties of the
Servicer pursuant to the Public Utility Regulatory Act, the Financing Order and
this Agreement,

(ii) either (A) the PUCT has approved the appointment of the Successor Servicer
or (B) 45 days have lapsed since the PUCT received notice of appointment of the
Successor Servicer and the PUCT has neither approved nor disapproved that
appointment,

(iii) the Rating Agency Condition shall have been satisfied, and

(iv) such Person enters into a servicing agreement with the Issuer having
substantially the same provisions as this Agreement and into the Intercreditor
Agreement (as Additional SRC Servicer).

 

32



--------------------------------------------------------------------------------

(b) Upon appointment, the Successor Servicer shall be the successor in all
respects to the predecessor Servicer under this Agreement and shall be subject
to all the responsibilities, duties and liabilities arising thereafter relating
thereto placed on the predecessor Servicer and shall be entitled to the
Servicing Fee and all the rights granted to the predecessor Servicer by the
terms and provisions of this Agreement.

(c) The Successor Servicer may not resign unless it is prohibited from serving
as such by law.

SECTION 7.05. COOPERATION WITH SUCCESSOR. The predecessor Servicer covenants and
agrees with the Issuer that it will, on an ongoing basis, cooperate with the
Successor Servicer and provide whatever information is, and take whatever
actions are, reasonably necessary to assist the Successor Servicer in performing
its obligations hereunder.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.01. AMENDMENT. (a) This Agreement may be amended by the Servicer and
the Issuer, with the prior written consent of the Trustee, the consent of the
PUCT pursuant to Section 8.12 if the contemplated amendment increases ongoing
qualified costs as defined in the Financing Order and the satisfaction of the
Rating Agency Condition. Promptly after the execution of any such amendment or
consent, the Issuer shall furnish written notification of the substance of such
amendment or consent to each of the Rating Agencies.

Prior to the execution of any amendment to this Agreement, the Issuer and the
Trustee shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and the Opinion of Counsel referred to in Section 3.01(c). The
Issuer and the Trustee may, but shall not be obligated to, enter into any such
amendment which affects their own rights, duties or immunities under this
Agreement or otherwise.

(b) Notwithstanding Section 8.01(a) or anything to the contrary in this
Agreement, the Servicer and the Issuer may amend the Issuer Annex in writing
with prior written notice given to the Trustee and the Rating Agencies, but
without the consent of the Trustee, any Rating Agency or any Holder, solely to
address changes to the Servicer’s method of calculating SRC Collections as a
result of changes to the Servicer’s current computerized customer information
system; provided that any such amendment shall not have a material adverse
effect on the Holders of then Outstanding Bonds.

SECTION 8.02. NOTICES. All demands, notices and communications upon or to the
Servicer, the Issuer, the PUCT, the Trustee or the Rating Agencies under this
Agreement shall be in writing, delivered personally, via facsimile, by reputable
overnight courier or by first class mail, and shall be deemed to have been duly
given upon receipt

(a) in the case of the Servicer, to CenterPoint Energy Houston Electric, LLC,
1111 Louisiana Street, Houston, Texas 77002, Attention: Treasurer;

 

33



--------------------------------------------------------------------------------

(b) in the case of the Issuer, to CenterPoint Energy Restoration Bond Company,
LLC, 1111 Louisiana Street, Suite 4664B, Houston, Texas 77002, Attention:
Manager;

(c) in the case of the Trustee, at its Corporate Trust Office;

(d) in the case of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring
Department, 7 World Trade Center at 250 Greenwich Street, New York, New York
10007;

(e) in the case of Standard & Poor’s, to Standard & Poor’s Ratings Services, a
Standard and Poor’s Financial Services LLC business, 55 Water Street, New York,
New York 10041, Attention: Asset Backed Surveillance Department; and

(f) in the case of Fitch, to Fitch, Inc., 1 State Street Plaza, New York, New
York 10004, Attention: ABS Surveillance;

(g) in the case of the PUCT, to 1701 N. Congress Avenue, Austin, Texas
78711-3326, Attention: Executive Director and General Counsel;

or, as to each of the foregoing, at such other address as shall be designated by
written notice to the other parties.

SECTION 8.03. ASSIGNMENT. Notwithstanding anything to the contrary contained
herein, except as provided in Sections 6.03 and 6.04 and as provided in the
provisions of this Agreement concerning the resignation or termination of the
Servicer, this Agreement may not be assigned by the Servicer. Any purported
assignment not in compliance with this Agreement shall be void.

SECTION 8.04. LIMITATIONS ON RIGHTS OF OTHERS. The provisions of this Agreement
are solely for the benefit of the Servicer, the Issuer and, to the extent
provided herein or in the other Basic Documents, Customers and the other Persons
expressly referred to herein and the Trustee, on behalf of itself and the
Bondholders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein. Notwithstanding anything
to the contrary contained herein, for the avoidance of doubt, any right, remedy
or claim to which any Customer may be entitled pursuant to the Financing Order
and this Agreement may be asserted or exercised only by the PUCT (or by the
Attorney General of the State of Texas in the name of the PUCT) for the benefit
of such Customer.

SECTION 8.05. SEVERABILITY. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

34



--------------------------------------------------------------------------------

SECTION 8.06. SEPARATE COUNTERPARTS. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 8.07. HEADINGS. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 8.08. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 8.09. ASSIGNMENT TO THE TRUSTEE. The Servicer hereby acknowledges and
consents to any pledge, assignment and grant of a security interest by the
Issuer to the Trustee pursuant to the Indenture for the benefit of any
Bondholders of all right, title and interest of the Issuer in, to and under the
System Restoration Property owned by the Issuer and the proceeds thereof and the
assignment of any or all of the Issuer’s rights hereunder and under the
Intercreditor Agreement to the Trustee. Notwithstanding such assignment, in no
event shall the Trustee have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer, hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

SECTION 8.10. NONPETITION COVENANTS. Notwithstanding any prior termination of
this Agreement or the Indenture, but subject to a court’s rights to order the
sequestration and payment of revenues arising with respect to the System
Restoration Property pursuant to Section 39.309(f) of the Public Utility
Regulatory Act, the Servicer shall not, prior to the date which is one year and
one day after the termination of the Indenture, petition or otherwise invoke or
cause the Issuer to invoke the process of any Governmental Authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or any substantial part of the property of the Issuer, or ordering
the winding up or liquidation of the affairs of the Issuer.

SECTION 8.11. TERMINATION. This Agreement shall terminate when all Bonds have
been retired or redeemed in full.

SECTION 8.12. PUCT CONSENT. Except as specifically set forth in Section 7.04, to
the extent the consent of the PUCT is required to effect any amendment to or
modification of this Agreement or any provision of this Agreement,

(a) the Servicer may request the consent of the PUCT by delivering to the PUCT’s
executive director and general counsel a written request for such consent, which
request shall contain:

(i) a reference to Docket No. 37200 and a statement as to the possible effect of
the amendment on ongoing qualified costs;

 

35



--------------------------------------------------------------------------------

(ii) an Officer’s Certificate stating that the proposed amendment or
modification has been approved by all parties to this Agreement; and

(iii) a statement identifying the person to whom the PUCT or its staff is to
address its consent to the proposed amendment or modification or request
additional time;

(b) The PUCT shall, within 30 days of receiving the request for consent
complying with Section 8.12(a) above, either

(i) provide notice of its consent or lack of consent to the person specified in
Section 8.12(a)(iii) above, or

(ii) be conclusively deemed, on the 31st day after receiving the request for
consent, to have consented to the proposed amendment or modification,

unless, within 30 days of receiving the request for consent complying with
Section 8.12(a) above, the PUCT or its staff delivers to the office of the
person specified in Section 8.12(a)(iii) above a written statement requesting an
additional amount of time not to exceed thirty days in which to consider whether
to consent to the proposed amendment or modification. If the PUCT or its staff
requests an extension of time in the manner set forth in the preceding sentence,
then the PUCT shall either provide notice of its consent or lack of consent to
the person specified in Section 8.12(a)(iii) above no later than the last day of
such extension of time or be conclusively deemed to have consented to the
proposed amendment or modification on the last day of such extension of time.

Any amendment or modification requiring the consent of the PUCT as provided in
this Section 8.12 shall become effective on the later of (i) the date proposed
by the parties to such amendment or modification and (ii) the first day after
the expiration of the 30-day period provided for in this Section 8.12(b)(ii),
or, if such period has been extended pursuant thereto, the first day after the
expiration of such period as so extended.

SECTION 8.13. EFFECT OF SUBSEQUENT PUCT REGULATIONS. Notwithstanding anything to
the contrary contained in this Agreement (including the Issuer Annex hereto), to
the extent the PUCT promulgates any PUCT Regulation permitted by the Financing
Order or the Public Utility Regulatory Act whose effect is to modify or
supplement any provision of this Agreement relating to REP standards, this
Agreement shall be deemed to have been so modified or supplemented on the
effective date of such regulation, and all other provisions contained herein
shall be deemed modified accordingly without the necessity of any further action
by any party hereto. The Servicer will notify the Issuer, the Rating Agencies
and the Trustee of any such PUCT Regulation and the corresponding modification
of or supplement to this Agreement promptly upon obtaining knowledge thereof.

SECTION 8.14. LIMITATION OF LIABILITY. It is expressly understood and agreed by
the parties hereto that this Agreement is executed and delivered by the Trustee,
not

 

36



--------------------------------------------------------------------------------

individually or personally but solely as Trustee in the exercise of the powers
and authority conferred and vested in it, and that the Trustee, in acting
hereunder, is entitled to all rights, benefits, protections, immunities and
indemnities accorded to it under the Indenture.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

CENTERPOINT ENERGY RESTORATION BOND COMPANY, LLC

By:

 

/s/ Marc Kilbride

 

Marc Kilbride

 

Manager

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer

By:

 

/s/ Marc Kilbride

 

Marc Kilbride

 

Vice President and Treasurer

 

Acknowledged and Accepted:

Deutsche Bank Trust Company Americas,

not in its individual capacity but solely as

Trustee on behalf of the Holders

of the Bonds

By:  

/s/ Jenna Kaufman

  Jenna Kaufman   Director By:  

/s/ Maria Inoa

  Maria Inoa   Associate

 

38



--------------------------------------------------------------------------------

SCHEDULE A

TO

SYSTEM RESTORATION PROPERTY SERVICING AGREEMENT

Proceedings pending or, to the Servicer’s best knowledge, threatened before any
court, federal or State regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Servicer or its
properties seeking any determination or ruling that might materially and
adversely affect the System Restoration Property or the performance by the
Servicer of its obligations under, or the validity or enforceability against the
Servicer of, this Agreement:

None.

 

39



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SEMI-ANNUAL SERVICER’S CERTIFICATE

CenterPoint Energy Restoration Bond Company, LLC

$664,859,000 2009 Senior Secured System Restoration Bonds

Semiannual Servicer’s Certificate

CenterPoint Energy Restoration Bond Company, LLC

$664,859,000 2009 Senior Secured System Restoration Bonds

Pursuant to Section 6.13 of the System Restoration Property Servicing Agreement
(the “Agreement”), dated as of

November 25, 2009, between CenterPoint Energy Houston Electric, LLC, as
Servicer, and CenterPoint Energy Restoration Bond Company, LLC, as Issuer, the
Servicer does hereby certify as follows:

Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as set forth in the Agreement.

References herein to certain sections and subsections are references to the
respective sections and subsections of the Agreement.

Collection Periods: [            ] through [            ]

Payment Date: [            ]

Today’s Date: [            ]

 

1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:  

i.

   Remittances for the [            ] through [            ] Collection Period
   0.00     

ii.

   Remittances for the [            ] through [            ] Collection Period
   0.00     

iii.

   Remittances for the [            ] through [            ] Collection Period
   0.00     

iv.

   Remittances for the [            ] through [            ] Collection Period
   0.00     

v.

   Remittances for the [            ] through [            ] Collection Period
   0.00     

vi.

   Remittances for the [            ] through [            ] Collection Period
   0.00     

vii.

   Net Earnings on General Subaccount    0.00                  

viii.

   General Subaccount Balance (sum of i through vii above)    0.00             
    

ix.

   Excess Funds Subaccount Balance as of Current Payment Date    0.00     

x.

   Capital Subaccount Balance as of Current Payment Date    0.00                
 

xi.

   Collection Account Balance (sum of viii through x above)    0.00             
   2. Outstanding Amounts as of Prior Payment Date:  

i.

   Tranche A-1 Principal Balance    0.00     

ii.

   Tranche A-2 Principal Balance    0.00     

iii.

   Tranche A-3 Principal Balance    0.00     

iv.

   Aggregate Principal Balance of all Bonds    0.00                 3. Required
Funding/Payments as of Current Payment Date:          

Principal

   Projected
Principal
Balance    Semiannual
Principal Due   i.    Tranche A-1    0.00    0.00   ii.    Tranche A-2    0.00
   0.00   iii.    Tranche A-3    0.00    0.00   iv.    For all Bonds    0.00   
0.00               

 

Exhibit A

1



--------------------------------------------------------------------------------

              

System
Restoration
Bond

Interest Rate

   Days in
Interest
Period (1)    Interest
Due    v.    Required Tranche A-1 Interest    %    0    0.00    vi.    Required
Tranche A-2 Interest    %    0    0.00    vii.    Required Tranche A-3 Interest
   %    0    0.00

(1) On 30/360 Day basis.

              

Required Level

(Including
Replenishment

of Amounts
Previously

Withdrawn for
4.i.-4.viii.)

   Funding
Required         viii.    Capital Subaccount       0.00    4. Allocation of
Remittances as of Current Payment Date Pursuant to Section 8.02(d) of Indenture:
   i.    Trustee Fees and Expenses    0.00          ii.    Servicing Fee    0.00
         iii.    Administration Fee and Independent Manager Fee    0.00         
iv.    Operating Expenses    0.00          v.    Semiannual Interest (including
any past-due Semiannual Interest for prior periods)                        

Aggregate

   Per $1,000
of Original
Principal
Amount            1. Tranche A-1 Interest Payment   

0.00

   0.00          2. Tranche A-2 Interest Payment   

0.00

   0.00          3. Tranche A-3 Interest Payment   

0.00

   0.00       vi.    Principal Due and Payable as a result of (A) Event of
Default or (B) on Final Maturity Date                        

Aggregate

   Per $1,000
of Original
Principal
Amount            1. Tranche A-1 Principal Payment   

0.00

   0.00          2. Tranche A-2 Principal Payment   

0.00

   0.00          3. Tranche A-3 Principal Payment   

0.00

   0.00       vii.    Principal Scheduled to be Paid on Current Payment Date   
     

 

Exhibit A

2



--------------------------------------------------------------------------------

              

Aggregate

   Per $1,000
of Original
Principal
Amount       1. Tranche A-1 Principal Payment   

0.00

   0.00       2. Tranche A-2 Principal Payment   

0.00

   0.00       3. Tranche A-3 Principal Payment   

0.00

   0.00    viii.    Operating Expenses not Paid under Clause (iv) above   

0.00

      ix.    Replenishment of Any Amounts Drawn from Capital Subaccount   

0.00

      x.    Amount calculated at 11.075% per annum on the amount contributed to
the Capital Subaccount in excess of 0.5% of the initial outstanding principal
balance of the Bonds released to Issuer    0.00       xi.    Net Earnings in
Capital Subaccount relating to the initial contribution of 0.5% of the initial
outstanding principal balance of the Bonds released to Issuer    0.00       xii.
   Deposit to Excess Funds Subaccount    0.00       xiii.    Released to Issuer
upon Series Retirement: Collection Account    0.00                     xiv.   
Aggregate Remittances as of Current Payment Date    0.00                  5.
Subaccount Release or Withdrawals as of Current Payment Date Pursuant to
Section 8.02(d) of Indenture:    i.    Capital Subaccount Release (available for
4.xi.)    0.00       ii.    Excess Funds Subaccount Withdrawal (available for
4.i. through 4.x.)    0.00       iii.    Capital Subaccount Withdrawal
(available for 4.i. through 4.viii.)    0.00                     iv.    Total
Release or Withdrawals    0.00                 

6. Outstanding Amounts and Collection Account Balance as of Current Payment Date

(after giving effect to payments to be made on such Payment Date):

   i.    Tranche A-1 Principal Balance    0.00       ii.    Tranche A-2
Principal Balance    0.00       iii.    Tranche A-3 Principal Balance    0.00   
   iv.    Aggregate Principal Balance for all Bonds    0.00                    
v.    Excess Funds Subaccount Balance    0.00       vi.    Capital Subaccount
Balance    0.00       vii.    Aggregate Collection Account Balance    0.00      
          

7. Shortfalls In Interest and Principal Payments as of Current Payment Date

(after giving effect to payments to be made on such Payment Date):

   i.    Semiannual Interest             1. Tranche A-1 Bond Interest Payment   
0.00          2. Tranche A-2 Bond Interest Payment    0.00          3. Tranche
A-3 Bond Interest Payment    0.00       ii.    Semiannual Principal            
1. Tranche A-1 Principal Payment    0.00          2. Tranche A-2 Principal
Payment    0.00          3. Tranche A-3 Principal Payment    0.00   

8. Shortfall in Required Subaccount Level as of Current Payment Date

(after giving effect to payments to be made on such Payment Date):

   i.    Capital Subaccount    0.00   

IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer’s Certificate this              day of             , 20    .

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer

 

  by:  

 

        [Name]         [Title]    

 

Exhibit A

3



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF SERVICER’S REGULATION AB COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the duly elected and acting
[            ] of CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as servicer (the
“Servicer”) under the System Restoration Property Servicing Agreement dated as
of November 25, 2009 (the “Servicing Agreement”) between the Servicer and
CENTERPOINT ENERGY RESTORATION BOND COMPANY, LLC (the “Issuer”) and further
that:

1. The undersigned is responsible for assessing the Servicer’s compliance with
the servicing criteria set forth in Item 1122(d) of Regulation AB (the
“Servicing Criteria”).

2. With respect to each of the Servicing Criteria, the undersigned has made the
following assessment of the Servicing Criteria in accordance with Item 1122(d)
of Regulation AB, with such discussion regarding the performance of such
Servicing Criteria during the fiscal year ended                     ,         
and covered by CenterPoint Houston’s annual report on Form 10-K (such fiscal
year, the “Assessment Period”):

 

Regulation AB

Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

     General Servicing Considerations      1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.    Applicable;
assessment below. 1122(d)(1)(ii)    If any material servicing activities are
outsourced to third parties, policies and procedures are instituted to monitor
the third party’s performance and compliance with such servicing activities.   
Not applicable; no servicing activities were outsourced. 1122(d)(1)(iii)    Any
requirements in the transaction agreements to maintain a back-up servicer for
pool assets are maintained.    Not applicable; documents do not provide for a
back-up servicer. 1122(d)(1)(iv)    A fidelity bond and errors and omissions
policy is in effect on the party participating in the servicing function
throughout the reporting period in the amount of coverage required by and
otherwise in accordance with the terms of the transaction agreements.    Not
applicable; PUCT rules impose credit standards on retail electric providers who
handle customer collections and govern performance requirements of utilities.

 

Exhibit B-1

1



--------------------------------------------------------------------------------

Regulation AB

Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

     Cash Collection and Administration      1122(d)(2)(i)    Payments on pool
assets are deposited into the appropriate custodial bank accounts and related
bank clearing accounts no more than two business days of receipt, or such other
number of days specified in the transaction agreements.    Applicable
1122(d)(2)(ii)    Disbursements made via wire transfer on behalf of an obligor
or to an investor are made only by authorized personnel.    Not applicable; no
disbursements on behalf of obligors or to investors are made by Servicer by
means of wire transfer 1122(d)(2)(iii)    Advances of funds or guarantees
regarding collections, cash flows or distributions, and any interest or other
fees charged for such advances, are made, reviewed and approved as specified in
the transaction agreements.    Applicable, but no current assessment required;
no advances by the Servicer are permitted under the transaction agreements.
1122(d)(2)(iv)    The related accounts for the transaction, such as cash reserve
accounts or accounts established as a form of overcollateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements.    Applicable, but no current assessment is
required since transaction accounts are maintained by and in the name of the
Trustee. 1122(d)(2)(v)    Each custodial account is maintained at a federally
insured depository institution as set forth in the transaction agreements. For
purposes of this criterion, “federally insured depository institution” with
respect to a foreign financial institution means a foreign financial institution
that meets the requirements of Rule 13k-1(b)(1) of the Exchange Act.   
Applicable, but no current assessment required; all “custodial accounts” are
maintained by the Trustee. 1122(d)(2)(vi)    Unissued checks are safeguarded so
as to prevent unauthorized access.    Not applicable; all transfers made by wire
transfer.

 

Exhibit B-1

2



--------------------------------------------------------------------------------

Regulation AB

Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

1122(d)(2)(vii)    Reconciliations are prepared on a monthly basis for all
asset-backed securities related bank accounts, including custodial accounts and
related bank clearing accounts. These reconciliations are (A) mathematically
accurate; (B) prepared within 30 calendar days after the bank statement cutoff
date, or such other number of days specified in the transaction agreements; (C)
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.    Applicable; assessment below. Reconciliations as to REP accounts
are limited to confirming that the funds in any REP’s account known to Servicer
are at least in the amount required by Servicer.      Investor Remittances and
Reporting      1122(d)(3)(i)    Reports to investors, including those to be
filed with the Commission, are maintained in accordance with the transaction
agreements and applicable Commission requirements. Specifically, such reports
(A) are prepared in accordance with timeframes and other terms set forth in the
transaction agreements; (B) provide information calculated in accordance with
the terms specified in the transaction agreements; (C) are filed with the
Commission as required by its rules and regulations; and (D) agree with
investors’ or the trustee’s records as to the total unpaid principal balance and
number of pool assets serviced by the Servicer.    Applicable; assessment below.
1122(d)(3)(ii)    Amounts due to investors are allocated and remitted in
accordance with timeframes, distribution priority and other terms set forth in
the transaction agreements.    Not applicable; trustee allocates among, and
remits to, investors.

 

Exhibit B-1

3



--------------------------------------------------------------------------------

Regulation AB

Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.    Not applicable; disbursements are
made by Trustee and Trustee maintains investor records; for the purposes of this
criteria, servicer’s investor records are the trustee’s records of the
investors. 1122(d)(3)(iv)    Amounts remitted to investors per the investor
reports agree with cancelled checks, or other form of payment, or custodial bank
statements.    Applicable; assessment below, based on Semi-Annual Servicer’s
Certificate.    Pool Asset Administration    1122(d)(4)(i)    Collateral or
security on pool assets is maintained as required by the transaction agreements
or related pool asset documents.    Applicable; assessment below. 1122(d)(4)(ii)
   Pool assets and related documents are safeguarded as required by the
transaction agreements.    Applicable; assessment below. 1122(d)(4)(iii)    Any
additions, removals or substitutions to the asset pool are made, reviewed and
approved in accordance with any conditions or requirements in the transaction
agreements.    Not applicable; no removals or substitutions of system
restoration property are contemplated or allowed under the transaction
documents. 1122(d)(4)(iv)    Payments on pool assets, including any payoffs,
made in accordance with the related pool asset documents are posted to the
Servicer’s obligor records maintained no more than two business days after
receipt, or such other number of days specified in the transaction agreements,
and allocated to principal, interest or other items (e.g., escrow) in accordance
with the related pool asset documents.    Applicable; assessment below. Payments
received from REPs are posted to Servicer’s records and funds transferred to
Trustee. 1122(d)(4)(v)    The Servicer’s records regarding the pool assets agree
with the Servicer’s records with respect to an obligor’s unpaid principal
balance.    Not applicable; because underlying obligation (system restoration
charge) is not an interest bearing instrument

 

Exhibit B-1

4



--------------------------------------------------------------------------------

Regulation AB

Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

1122(d)(4)(vi)    Changes with respect to the terms or status of an obligor’s
pool asset (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.    Applicable; assessment below. The only
changes relate to true-up under the financing order. 1122(d)(4)(vii)    Loss
mitigation or recovery actions (e.g., forbearance plans, modifications and deeds
in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.    Applicable, to the
extent required by the transaction agreements; assessment below.
1122(d)(4)(viii)    Records documenting collection efforts are maintained during
the period pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).    Applicable, but does not
require assessment since no explicit documentation requirements with respect to
delinquent accounts are imposed under the transactional documents due to
availability of “true-up” mechanism. 1122(d)(4)(ix)    Adjustments to interest
rates or rates of return for pool assets with variable rates are computed based
on the related pool asset documents.    Not applicable; system restoration
charges are not interest bearing instruments.

 

Exhibit B-1

5



--------------------------------------------------------------------------------

Regulation AB

Reference

  

Servicing Criteria

  

Applicable

Servicing Criteria

1122(d)(4)(x)    Regarding any funds held in trust for an obligor (such as
escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s
pool asset documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable pool asset documents and
state laws; and (C) such funds are returned to the obligor within 30 calendar
days of full repayment of the related pool assets, or such other number of days
specified in the transaction agreements.    Applicable; assessment below.
1122(d)(4)(xi)    Payments made on behalf of an obligor (such as tax or
insurance payments) are made on or before the related penalty or expiration
dates, as indicated on the appropriate bills or notices for such payments,
provided that such support has been received by the Servicer at least 30
calendar days prior to these dates, or such other number of days specified in
the transaction agreements.    Not applicable; Servicer does not make payments
on behalf of obligors. 1122(d)(4)(xii)    Any late payment penalties in
connection with any payment to be made on behalf of an obligor are paid from the
Servicer’s funds and not charged to the obligor, unless the late payment was due
to the obligor’s error or omission.    Not applicable; Servicer cannot make
advances of its own funds on behalf of customers under the transaction
documents. 1122(d)(4)(xiii)    Disbursements made on behalf of an obligor are
posted within two business days to the obligor’s records maintained by the
Servicer, or such other number of days specified in the transaction agreements.
   Not applicable; Servicer cannot make advances of its own funds on behalf of
customers to pay principal or interest on the bonds. 1122(d)(4)(xiv)   
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    Applicable;
assessment below. 1122(d)(4)(xv)    Any external enhancement or other support,
identified in Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is
maintained as set forth in the transaction agreements.    Not applicable; no
external enhancement is required under the transaction documents.

 

Exhibit B-1

6



--------------------------------------------------------------------------------

3. To the best of the undersigned’s knowledge, based on such review, the
Servicer is in compliance in all material respects with the applicable servicing
criteria set forth above as of and for the period ending the end of the fiscal
year ended             ,              and covered by CenterPoint Houston’s
annual report on Form 10-K. [If not true, include description of any material
instance of noncompliance.]

4. A registered independent public accounting firm has issued to us an
attestation report in accordance with Section 1122(b) of Regulation AB on its
assessment of compliance with the applicable servicing criteria as of and for
the period ending the end of the fiscal year ended             ,             
and covered by CenterPoint Houston’s annual report on Form 10-K.

Executed as of this              day of             ,            .

 

CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC By:  

 

Name:   Title:  

 

Exhibit B-1

7



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CERTIFICATE OF COMPLIANCE

The undersigned hereby certifies that he/she is the duly elected and acting
[                    ] of CenterPoint Energy Houston Electric, LLC as servicer
(the “Servicer”) under the System Restoration Property Servicing Agreement dated
as of November 25, 2009 (the “Servicing Agreement”) between the Servicer and
CenterPoint Energy Restoration Bond Company, LLC (the “Issuer”) and further
that:

1. A review of the activities of the Servicer and of its performance under the
Servicing Agreement during the twelve months ended [            ],
[            ] has been made under the supervision of the undersigned pursuant
to Section 3.03 of the Servicing Agreement; and

2. To the best of the undersigned’s knowledge, based on such review, the
Servicer has fulfilled all of its obligations in all material respects under the
Servicing Agreement throughout the twelve months ended [            ],
[            ], except as set forth on Annex A hereto.

Executed as of this              day of             ,             

 

CenterPoint Energy Houston Electric, LLC By:  

 

Name:   Title:  

 

Exhibit B-2

1



--------------------------------------------------------------------------------

ANNEX A

to Certificate of Compliance

LIST OF SERVICER DEFAULTS

The following Servicer Defaults, or events which with the giving of notice, the
lapse of time, or both, would become Servicer Defaults known to the undersigned
occurred during the year ended [                    ]:

 

Nature of Default

  

Status

 

Exhibit B-2

2



--------------------------------------------------------------------------------

ANNEX 1

TO

SERVICING AGREEMENT

The Servicer agrees to comply with the following servicing procedures:

SECTION 1. DEFINITIONS.

(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in Appendix A of the System Restoration
Property Servicing Agreement (the “Agreement”).

SECTION 2. DATA ACQUISITION.

(a) Installation, Maintenance of Meters and Data Acquisition. Except to the
extent that another entity is responsible for such services, the Servicer shall
cause to be installed, replaced and maintained meters in such places and in such
condition as will enable the Servicer to obtain usage measurements for each
Customer at least once every Billing Period. To the extent another entity is
responsible for such services, such other entity may obtain usage measurements
for each Customer less frequently than once every Billing Period in accordance
with its current practices so long as the PUCT Regulations so permit. To the
extent another entity is responsible for such services, but not performing such
services, the Servicer shall take all reasonably necessary actions to obtain
usage measurements for each Customer at least once every Billing Period.

(b) Cost of Data Acquisition. The Issuer shall not be obligated to pay any costs
associated with the data acquisition set forth in this Section 2, nor shall the
Issuer be entitled to any credit against the Servicing Fee for any cost savings
realized by the Servicer or any REP as a result of new metering and/or billing
technologies.

(c) ERCOT. The Servicer shall take all reasonable actions available under PUCT
Regulations to obtain timely information from ERCOT (or, if such information is
not available from ERCOT, directly from the Applicable MDMA) which is necessary
for the Servicer to fulfill its obligations under the Servicing Agreement.

SECTION 3. USAGE AND BILL CALCULATION.

The Servicer, from the usage measurements obtained pursuant to Section 2, shall
determine each Customer’s individual System Restoration Charges to be included
on Bills issued by it to such Customer or to the REP responsible for billing
such Customer.

SECTION 4. BILLING.

The Servicer shall implement the System Restoration Charges as of the Issuance
Date and shall thereafter bill each Customer or, with respect to Customers
billed by a REP, for the respective Customer’s outstanding current and past due
System Restoration Charges accruing through the date on which such System
Restoration Charges may no longer be billed under the Tariff, all in accordance
with the following:

(a) Frequency of Bills; Billing Practices. In accordance with the Servicer’s
then-existing policies and practices for its own charges, as such policies and
practices may be modified from time to time, the Servicer shall generate and
issue a Bill to each Customer, or, where the REP is responsible for billing the
Customers, to the REP, for such Customers’ System Restoration Charges once every
applicable Billing Period, at the same time, with the same frequency and on the
same Bill as that containing the Servicer’s own charges to such Customers or
REPs, as the case may be.

 

1



--------------------------------------------------------------------------------

(b) Format.

(i) Each Bill issued by the Servicer to a Customer shall contain the charge
corresponding to the System Restoration Charges owed by such Customer for the
applicable Billing Period. The System Restoration Charges shall be separately
identified if required by and in accordance with the terms of the Financing
Order and Tariff.

(ii) Where a REP is responsible for billing the Customers, the Servicer shall
deliver to the REP itemized charges for each Customer setting forth such
Customer’s System Restoration Charges. If such charges are not separately
identified, the Servicer shall provide the REP, (and unless prohibited by
applicable PUCT Regulations, shall cause each REP to provide the REP’s
Customers) with the annual notice required by Section 4.01(e)(ii) of the
Servicing Agreement.

(iii) The Servicer shall conform to such requirements in respect of the format,
structure and text of Bills delivered to Customers and REPs in accordance with,
if applicable, the Financing Order, Tariff and PUCT Regulations. To the extent
that Bill format, structure and text are not prescribed by the Utilities Code or
by applicable PUCT Regulations, the Servicer shall, subject to clauses (i) and
(ii) above, determine the format, structure and text of all Bills in accordance
with its reasonable business judgment, its policies and practices with respect
to its own charges and prevailing industry standards.

(c) Delivery. The Servicer shall deliver all Bills issued by it by any means,
whether electronic or otherwise, that the Servicer may from time to time use to
present its own charges to the REPs or to Servicer’s other customers, as
applicable. The Servicer or each REP, as applicable, shall pay from its own
funds all costs of issuance and delivery of all Bills, including but not limited
to printing and postage costs.

SECTION 5. CUSTOMER SERVICE FUNCTIONS.

The Servicer shall handle all Customer or REP inquiries and other customer
service matters according to the same procedures it uses with respect to its own
charges.

SECTION 6. COLLECTIONS; PAYMENT PROCESSING; REMITTANCE.

(a) Collection Efforts, Policies, Procedures.

 

2



--------------------------------------------------------------------------------

(i) The Servicer shall use reasonable efforts to collect all Billed SRCs from
Customers and REPs as and when the same become due and shall follow such
collection procedures as it follows with respect to comparable assets that it
services for itself or others, including with respect to the following:

 

  (A) The Servicer shall prepare and deliver overdue notices to its Customers
and REPs in accordance with applicable PUCT Regulations.

 

  (B) The Servicer shall apply late payment charges to its outstanding Customer
and REP balances in accordance with applicable PUCT Regulations and as required
by the Financing Order.

 

  (C) In circumstances where the Servicer bills Customers directly, the Servicer
shall deliver final notices of delinquency and possible disconnection in
accordance with applicable PUCT Regulations.

 

  (D) The Servicer shall adhere to and carry out disconnection policies and
termination of REP billing in accordance with the Utilities Code, the Financing
Order and applicable PUCT Regulations.

 

  (E) The Servicer may employ the assistance of collection agents to collect any
past-due System Restoration Charges from its Customers and REPs in accordance
with applicable PUCT Regulations and the Tariff.

 

  (F) The Servicer shall apply its Customer and REP deposits to the payment of
delinquent accounts in accordance with the Tariff, the Financing Order and
applicable PUCT Regulations and according to the priorities set forth in
Section 6(b)(ii) and (iii) of this Annex I.

(ii) The Servicer shall not waive any late payment charge or any other fee or
charge relating to delinquent payments, if any, or waive, vary or modify any
terms of payment of any amounts payable by its Customer or an REP, in each case
unless such waiver or action: (A) would be in accordance with the Servicer’s
customary practices or those of any successor Servicer with respect to
comparable assets that it services for itself and for others; (B) would not
materially adversely affect the rights of the Bondholders; and (C) would comply
with applicable law.

(iii) The Servicer shall accept payment in respect of Billed SRCs in such forms
and methods and at such times and places as the Servicer accepts payments of its
own charges in accordance with, if applicable, the Financing Order, the Tariff
and any other PUCT Regulations.

(b) Payment Processing; Allocation; Priority of Payments.

(i) The Servicer shall post all payments received to customer accounts as
promptly as practicable, and, in any event, substantially all payments shall be
posted no later than two (2) Business Days after receipt.

(ii) Subject to clause (iii) below, the Servicer shall apply payments received
to each Customer’s or each REP’s account in proportion to the charges contained
on the outstanding Bill to such Customer or REP.

 

3



--------------------------------------------------------------------------------

(iii) If a Customer or REP does not pay the full amount of any bill by the
Servicer, the amount paid by the Customer or REP will first be apportioned
between the System Restoration Charges and other fees and charges (including
amounts billed and due in respect of system restoration or transition charges
associated with system restoration or transition bonds issued under other
financing orders), other than late fees, and second, any remaining portion of
the payment will be allocated to late fees.

(c) Accounts; Records.

The Servicer shall maintain accounts and records as to the System Restoration
Property accurately and in accordance with its standard accounting procedures
and in sufficient detail (i) to permit reconciliation between payments or
recoveries with respect to the System Restoration Property and the amounts from
time to time remitted to the Collection Account in respect of the System
Restoration Property and (ii) to permit the SRC Collections held by the Servicer
to be accounted for separately from the funds with which they may be commingled,
so that the dollar amounts of SRC Collections commingled with the Servicer’s
funds may be properly identified and traced.

(d) Charge-Offs.

In accordance with the Financing Order and Schedule SRC, each REP will be
permitted to hold back an allowance for charge-offs in its System Restoration
Charge payments to the Servicer. Such charge-off rate will be recalculated each
year in connection with the annual System Restoration Charge Adjustment. Until
the first Calculation Date, each REP that has chosen to hold back an allowance
for charge-offs in its payments of Billed SRCs to the Servicer will remit to the
Servicer System Restoration Charges based on the charge-off percentage in effect
for the then most recently established transition charges related to the
transition bonds issued by CenterPoint Energy Transition Bond Company, LLC on
October 24, 2001, by CenterPoint Energy Transition Bond Company II, LLC on
December 16, 2005 and CenterPoint Energy Transition Bond Company III, LLC on
February 12, 2008. Thereafter, on or about each Calculation Date, the REP and
the Servicer will be responsible for reconciling the amounts held back with
amounts actually written off as uncollectible in accordance with the terms
agreed to by the REP and the Servicer, provided that:

(i) The REP’s right to reconciliation for write-offs will be limited to
customers whose service has been permanently terminated and whose entire
accounts (i.e., all amounts due the REP for its own account as well as the
portion representing all System Restoration Charges) have been written off.

(ii) The REP’s recourse will be limited to a credit against future System
Restoration Charge payments unless the REP and the Servicer agree to alternative
arrangements, but, in accordance with the Financing Order and Schedule SRC, in
no event will the REP have recourse to the Trustee, the Issuer or the Issuer’s
funds for such payments.

(iii) In accordance with the Financing Order and Schedule SRC, the REP shall
provide information on a timely basis to the Servicer so that the Servicer can
include the REP’s default experience and any subsequent credits into its
calculation of the adjusted System Restoration Charge rates for the next System
Restoration Charge billing period. The REP’s rights to credits will not take
effect until after such adjusted System Restoration Charges have been
implemented.

 

4



--------------------------------------------------------------------------------

(iv) If the REP has held back less than the amount actually written off as
uncollectible during the time period, the REP shall be entitled to a credit
against future System Restoration Charge payments over the twelve-month period
immediately following the next Adjustment Date in the amount of the hold-back
shortfall and no other remedy. If the REP has held back more than the amount
actually written off as uncollectible during the time period, the permitted
charge-off percentage shall be adjusted so that it is projected that the REP
will remit to the Servicer the amount of such underpayment of SRC Collections
over the twelve-month period immediately following the next Adjustment Date.

(v) The Servicer will incorporate the REPs’ Customer default information and any
subsequent credits to the REPs for System Restoration Charges already paid by
the REPs to the Servicer in its calculation of the System Restoration Charge
Adjustments on the Calculation Date. The REPs’ right described in this Section 4
to receive a credit against future payments of Billed SRCs to the Servicer shall
not take effect until after the next Adjustment Date.

(e) Investment of SRC Collections Received.

Prior to each Daily Remittance, the Servicer may invest SRC Collections received
at its own risk and for its own benefit, provided however, that the Servicer
shall pay Accrued Interest as provided in Section 6.12 of the Agreement. So long
as the Servicer complies with its obligations under Section 6(c), neither such
investments nor such funds shall be required to be segregated from the other
investments and funds of the Servicer.

(f) Remittances.

(i) The Issuer shall cause to be established the Collection Account in the name
of the Trustee in accordance with the Indenture.

(ii) The Servicer shall make remittances to the Collection Account in accordance
with Section 6.12 of the Agreement.

(iii) In the event of any change of account or change of institution affecting
the Collection Account, the Issuer shall provide written notice thereof to the
Servicer not later than five (5) Business Days from the effective date of such
change.

 

5



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The definitions contained in this Appendix A are applicable to the singular as
well as the plural forms of such terms.

“Accrued Interest” means interest accrued at the Federal Funds Rate on amounts
held by the Servicer prior to, on, or after the date such amounts are due and
payable to the Trustee under this Agreement.

“Act” has the meaning specified in Section 11.03 of the Indenture.

“Additional SRC Servicer” has the meaning specified in the Intercreditor
Agreement.

“Adjustment Date” means the date other than an Interim Adjustment Date on which
any System Restoration Charge Adjustment (other than an interim (non-annual)
System Restoration Charge Adjustment) and/or any PBRAF Adjustment, as
applicable, becomes effective. The first Adjustment Date will be on or about
October 15, 2010, and all subsequent Adjustment Dates shall be on or about the
same day of the year in subsequent years.

“Administration Agreement” means the Administration Agreement dated as of
November 25, 2009, between CenterPoint Houston, as Administrator, and the
Issuer, as the same may be amended and supplemented from time to time.

“Administrator” means CenterPoint Houston as administrator under the
Administration Agreement and each successor to or assignee of CenterPoint
Houston in the same capacity.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, control, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms controlling and controlled
have meanings correlative to the foregoing.

“Annual Accountant’s Report” has the meaning assigned to that term in
Section 3.04 of the Servicing Agreement.

“Applicable MDMA” means with respect to each Customer, the meter data management
agent providing meters or meter reading services for that Customer’s account.

“Basic Documents” means the Issuer LLC Agreement, the Issuer Certificate of
Formation, the Sale Agreement, the Servicing Agreement, the Intercreditor
Agreement, the Administration Agreement, the Indenture, the Supplement and any
other Supplemental Indentures, the DTC Agreement, the Underwriting Agreement and
the Bill of Sale.

 

1



--------------------------------------------------------------------------------

“Bill” means each of the regular monthly bills, summary bills, opening bills and
closing bills issued to Customers by CenterPoint Houston or REPs or to REPs by
CenterPoint Houston on its own behalf and in its capacity as Servicer.

“Billed SRCs” means the amounts of System Restoration Charges billed by the
Servicer, whether billed directly to Customers by the Servicer or indirectly
through REPs.

“Billing Period” means the period of approximately thirty (30) days for which
the Servicer renders Bills.

“Bill of Sale” has the meaning assigned to that term in the Sale Agreement.

“Bond” means any of the Senior Secured System Restoration Bonds, issued by the
Issuer pursuant to the Indenture.

“Bond Balance” means, as of any date, the aggregate Outstanding Amount of Bonds,
on such date.

“Bond Owner” means, with respect to a Book-Entry Bond, the Person who is the
beneficial owner of such Book-Entry Bond, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).

“Bond Register” has the meaning specified in Section 2.05 of the Indenture.

“Bond Registrar” means the Trustee, in its capacity as keeper of the Bond
Register, or any successor to the Trustee in such capacity.

“Book-Entry Bonds” means beneficial interests in the Bonds, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.11 of the Indenture.

“Business Day” means any day other than a Saturday or Sunday or a day on which
banking institutions in the City of Houston, Texas, or in the City of New York,
New York, are required or authorized by law or executive order to remain closed.

“Calculation Date” means, with respect to the Bonds, the date on which the
calculations and filings set forth in Section 4 and the Issuer Annex will be
made each year. The first Calculation Date will be no later than September 30,
2010, if the Servicer requests only System Restoration Charge Adjustments, and
no later than July 17, 2010, if the Servicer requests any PBRAF Adjustments
(whether or not the Servicer also requests System Restoration Charge
Adjustments). Subsequent Calculation Dates will be on or about the same
applicable day of the year in subsequent years.

“Capital Subaccount” has the meaning specified in Section 8.02(a) of the
Indenture.

 

2



--------------------------------------------------------------------------------

“CenterPoint Houston” means CenterPoint Energy Houston Electric, LLC, a Texas
limited liability company, or its successor.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Collection Account” has the meaning specified in Section 8.02(a) of the
Indenture.

“Collection Period” means the period from and including the first day of a
calendar month to but excluding the first day of the next calendar month.

“Corporate Trust Office” has the meaning specified in Appendix A to the
Indenture.

“Customer Class” means each of the System Restoration Charge classes specified
in the Financing Order.

“Customer” means each Person from whom CenterPoint Houston is authorized to
recover Qualified Costs as defined in and pursuant to the Public Utility
Regulatory Act, any PUCT Regulation or the Financing Order, but shall not
include REPs.

“Daily Remittance” has the meaning specified in Section 6.12(a).

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

“Designated Account Holder” has the meaning specified in the Intercreditor
Agreement.

“DTC” means The Depository Trust Company.

“DTC Agreement” means the Letter of Representations among the Issuer, the Bond
Registrar and DTC or other applicable Clearing Agency, relating to the Clearing
Agency’s rights and obligations (in its capacity as Clearing Agency) with
respect to any Book-Entry Bonds, as the same may be amended and supplemented
from time to time.

“ERCOT” means the Electric Reliability Council of Texas or any successor
thereto.

“Event of Default” has the meaning specified in Section 5.01 of the Indenture.

“Excess Funds Subaccount” has the meaning specified in Section 8.02(a) of the
Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expected Amortization Schedule” means, with respect to the Bonds, or any
Tranche thereof, the expected amortization schedule for principal thereof, as
specified in the Supplement.

 

3



--------------------------------------------------------------------------------

“Expected Final Payment Date” means, with respect to the Bonds, or, if
applicable, each Tranche thereof, the date when all interest and principal is
scheduled to be paid for that Tranche in accordance with the Expected
Amortization Schedule, as specified in the Supplement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Servicer from three federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” means, for the Bonds, or, if applicable, each Tranche
thereof, the date by which all principal and interest on the Bonds is required
to be paid, as specified in the Supplement.

“Financing Order” means the Financing Order issued by the PUCT on August 26,
2009 in Docket No. 37200.

“Fitch” means Fitch, Inc. or any successor thereto.

“Formation Documents” means, collectively, the Issuer Certificate of Formation,
the Issuer LLC Agreement and any other document pursuant to which the Issuer is
formed or governed, as the same may be amended and supplemented from time to
time.

“Governmental Authority” means any court or any federal or state regulatory
body, administrative agency or governmental instrumentality.

“Holder” or “Bondholder” means the Person in whose name a Bond of any Tranche is
registered on the Bond Register.

“Indenture” means the Indenture, dated as of November 25, 2009, between the
Issuer and the Trustee, and the Supplement (including the forms and terms of the
Bonds, established thereunder), as the same may be amended and supplemented with
respect to the Bonds, from time to time.

“Independent” means, when used with respect to any specified Person, that the
Person

(a) is in fact independent of the Issuer, any other obligor upon the Bonds, the
Servicer and any Affiliate of any of the foregoing Persons,

(b) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Servicer or any
Affiliate of any of the foregoing Persons, and

(c) is not connected with the Issuer, any such other obligor, the Servicer or
any Affiliate of any of the foregoing Persons as an officer, employee, promoter,
underwriter, trustee, partner, director or person performing similar functions.

 

4



--------------------------------------------------------------------------------

“Insolvency Event” means, with respect to a specified Person,

(a) the filing of a decree or order for relief by a court having jurisdiction in
the premises in respect of such Person or any substantial part of its property
in an involuntary case under any applicable federal or State bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 90 consecutive
days, or

(b) the commencement by such Person of a voluntary case under any applicable
federal or State bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
November 25, 2009, among the Issuer, CenterPoint Houston, CenterPoint Energy
Transition Bond Company, LLC, CenterPoint Energy Transition Bond Company II,
LLC, CenterPoint Energy Transition Bond Company III, LLC, the Trustee and the
other parties thereto, each in the capacities stated therein, as the same may be
amended from time to time.

“Interim Adjustment Date” means the effective date of any interim (non-annual)
System Restoration Charge Adjustment.

“Issuance Advice Letter” means the issuance advice letter submitted to the PUCT
by CenterPoint Houston pursuant to the Financing Order in connection with the
issuance of the Bonds.

“Issuance Date” means the date on which the Bonds are to be originally issued in
accordance with the Indenture and the Supplement.

“Issuer” means CenterPoint Energy Restoration Bond Company, LLC, a Delaware
limited liability company, or any successor thereto pursuant to the Indenture.

“Issuer Annex” means Annex 1 of the Servicing Agreement.

“Issuer Certificate of Formation” means the Certificate of Formation of the
Issuer that was filed with the Delaware Secretary of State on August 6, 2009, as
the same may be amended and restated from time to time.

“Issuer LLC Agreement” means the Limited Liability Company Agreement between the
Issuer and CenterPoint Houston, as sole Member, effective as of September 28,
2009, as amended and restated on November 25, 2009, as the same may be amended
or supplemented from time to time.

 

5



--------------------------------------------------------------------------------

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind.

“Losses” means collectively, any and all liabilities, obligations, losses,
damages, payments, costs or expenses of any kind whatsoever.

“Majority Holders” means the Holders of a majority of the Outstanding Amount of
the Bonds.

“Moody’s” means Moody’s Investors Service Inc., or any successor thereto.

“Officers’ Certificate” means a certificate signed, in the case of CenterPoint
Houston, by:

(a) any manager, the chairman of the board, the chief executive officer, the
president, the vice chairman or any executive vice president, senior vice
president or vice president; and

(b) the treasurer, any assistant treasurer, the secretary or any assistant
secretary.

“Operating Expenses” means, with respect to the Issuer, all fees, costs and
expenses owed by the Issuer with respect to the Bonds, including all amounts
owed by the Issuer to the Trustee, the Servicing Fee, the fees and expenses
relating to the Bonds, payable by the Issuer to the Administrator under the
Administration Agreement, the fees and expenses relating to the Bonds, payable
by the Issuer to the Independent manager of the Issuer, legal fees and expenses
of the Servicer pursuant to this Servicing Agreement, and legal and accounting
fees, costs and expenses of the Issuer relating to the Bonds.

“Opinion of Counsel” means one or more written opinions of counsel who may be an
employee of or counsel to the Servicer or the Issuer, which counsel shall be
reasonably acceptable to the Trustee, the Issuer or the Rating Agencies, as
applicable, and which shall be in form reasonably satisfactory to the Trustee,
if applicable.

“Outstanding” with respect to Bonds means, as of the date of determination, all
Bonds theretofore authenticated and delivered under the Indenture except:

(a) Bonds theretofore canceled by the Bond Registrar or delivered to the Bond
Registrar for cancellation;

(b) Bonds or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Trustee or any Paying Agent in
trust for the Holders of such Bonds; provided, however, that if such Bonds are
to be redeemed, notice of such redemption has been duly given pursuant to the
Indenture or provision therefor, satisfactory to the Trustee; and

 

6



--------------------------------------------------------------------------------

(c) Bonds in exchange for or in lieu of other Bonds which have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Trustee is presented that any such Bonds are held by a bona fide
purchaser;

provided that in determining whether the Holders of the requisite Outstanding
Amount of the Bonds or any Tranche thereof have given any request, demand,
authorization, direction, notice, consent or waiver hereunder or under any Basic
Document, Bonds owned by the Issuer, any other obligor upon the Bonds,
CenterPoint Houston or any Affiliate of any of the foregoing Persons shall be
disregarded and deemed not to be Outstanding, except that, in determining
whether the Trustee shall be fully protected in relying upon any such request,
demand, authorization, direction, notice, consent or waiver, only Bonds that a
Responsible Officer of the Trustee knows to be so owned shall be so disregarded.
Bonds so owned that have been pledged in good faith may be regarded as
Outstanding if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right so to act with respect to such Bonds and that the pledgee is not
the Issuer, any other obligor upon the Bonds, the Servicer or any Affiliate of
any of the foregoing Persons.

“Outstanding Amount” means the aggregate principal amount of all Outstanding
Bonds, or, if the context requires, all Outstanding Bonds of a Tranche of Bonds,
Outstanding at the date of determination.

“Paying Agent” means the Trustee or any other Person that meets the eligibility
standards for the Trustee specified in Section 6.11 of the Indenture and is
authorized by the Issuer to make the payments of principal of or premium, if
any, or interest on the Bonds on behalf of the Issuer.

“Payment Date” means, with respect to the Bonds, or, if applicable, each Tranche
thereof, the date or dates specified as Payment Dates for each Tranche in the
Supplement, provided that if any such date is not a Business Day, the Payment
Date shall be the Business Day immediately succeeding such date.

“PBRAF” means the periodic billing requirement allocation factor used to
allocate System Restoration Charges among different classes of Customers, as set
forth in Schedule SRC and any other applicable tariff or order.

“PBRAF Adjustment” means each adjustment to any PBRAF made in accordance with
Section 4.01 of the Servicing Agreement, Schedule SRC and any other applicable
tariff, any order issued by the PUCT pursuant to Section 39.253 of the Public
Utility Regulatory Act, and the Issuer Annex.

“Penalty” means a late-fee penalty assessed by the Servicer against an REP or
other Person for such REP’s or such other Person’s failure to remit timely
payments of System Restoration Charges as set forth in Section 3.05(c) of this
Servicing Agreement.

“Periodic Billing Requirement” means, for any calculation period, the aggregate
amount of System Restoration Charges calculated by the Servicer as necessary to
be billed during such period in order to collect the Periodic Payment
Requirements on or before the end of the Collection Period immediately preceding
the next annual System Restoration Charge Adjustment Date.

 

7



--------------------------------------------------------------------------------

“Periodic Payment Requirement” for any calculation period means the total dollar
amount (after giving effect to the allocation and distribution of amounts on
deposit in the Excess Funds Subaccount at the time of calculation and which will
be available for payments on the Bonds at the end of such calculation period and
including any shortfalls in Periodic Payment Requirements for any prior
calculation period) sufficient to ensure that, as of the last Payment Date
occurring in such calculation period, (1) all accrued and unpaid interest on the
Bonds then due shall have been paid in full, (2) the Outstanding Amount of the
Bonds is equal to the Projected Bond Balance, (3) the balance on deposit in the
Capital Subaccount equals the aggregate Required Capital Level and (4) all other
fees and expenses due and owing and required or allowed to be paid under
Section 8.02 of the Indenture as of such date shall have been paid in full;
provided that, with respect to any annual System Restoration Charge Adjustment
or interim System Restoration Charge Adjustment occurring after the last
Scheduled Final Payment Date for any Bonds, the Periodic Payment Requirements
shall be calculated to ensure that sufficient System Restoration Charges will be
collected to retire such Bonds in full as of the earlier of (x) the Payment Date
preceding the next annual System Restoration Charge Adjustment Date and (y) the
Final Maturity Date for such Bonds.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
business trust, limited liability company, unincorporated organization or
government or any agency or political subdivision thereof.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Projected Bond Balance” means, as of any date, the anticipated Outstanding
Amount of Bonds, after giving effect to payment of the sum of the payment
amounts provided for in the Expected Amortization Schedules for the Bonds, to be
paid on or before such date.

“Provider of Last Resort” has the meaning specified in Section 39.106 of the
Public Utility Regulatory Act.

“Public Utility Regulatory Act” means the Texas Public Utility Regulatory Act,
as codified in Title II of the Texas Utilities Code.

“PUCT” means the Public Utility Commission of Texas or any successor entity
thereto.

“PUCT Regulation” means any regulation, rule, order or directive promulgated,
issued or adopted by the PUCT.

“Qualified Costs” has the meaning assigned to that term in Section 36.403(d) of
the Public Utility Regulatory Act and the Financing Order.

“Rating Agency” means any rating agency rating the Bonds, at the time of
issuance at the request of the Issuer, which initially shall be Moody’s, Fitch
and Standard & Poor’s. If no such organization or successor is any longer in
existence, “Rating Agency” shall be a nationally recognized statistical rating
organization or other comparable Person designated by the Issuer, written notice
of which designation shall be given to the Trustee, the PUCT and the Servicer.

 

8



--------------------------------------------------------------------------------

“Rating Agency Condition” means, with respect to any action, the notification in
writing to each Rating Agency of such action, and confirmation from S&P to the
Trustee and the Issuer that such action will not result in a reduction or
withdrawal of the then current rating by such Rating Agency of the Bonds.

“Regulation AB” means the rules of the SEC promulgated under Subpart 229.1100 –
Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such
may be amended from time to time.

“Released Parties” has the meaning specified in Section 6.02(f) of the Servicing
Agreement.

“Remittance Requirement” means, with respect to any REP, the requirement that
such REP remit System Restoration Charges to the Servicer within a prescribed
number of days of billing by the Servicer in accordance with, if applicable, the
Financing Order, the Tariff and any other PUCT Regulations.

“REP” means a retail electric provider under the Financing Order or any other
entity which, under the terms of the Financing Order or the Utilities Code, may
be obligated to pay, bill or collect the System Restoration Charges, other than
Customers.

“REP Billing Day” has the meaning specified in Section 3.05(c) of the Servicing
Agreement.

“REP Credit Requirement” means the credit and collection policies applicable to
REPs under the Financing Order, the Tariff and other PUCT Regulations.

“REP Default” has the meaning specified in Section 3.05(d) of the Servicing
Agreement.

“REP Deposit” has the meaning specified in Section 3.05(e) of the Servicing
Agreement.

“Required Capital Amount” means a capital contribution in an amount equal to the
amount specified in the Supplement, representing a capital contribution from
CenterPoint Houston.

“Requirement of Law” means any foreign, federal, state or local laws, statutes,
regulations, rules, codes or ordinances enacted, adopted, issued or promulgated
by any Governmental Authority or common law.

“Responsible Officer” means, with respect to the Trustee, any officer within the
Corporate Trust Office of the Trustee, including any Vice President, Director,
Managing Officer, associate, Assistant Vice President, Secretary, Assistant
Secretary, or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

 

9



--------------------------------------------------------------------------------

“Retirement” means any day on which the final distribution is made to the
Trustee in respect of the last Outstanding Amount.

“Retiring Trustee” means a Trustee that resigns or vacates the office of Trustee
for any reason.

“Sale Agreement” means the System Restoration Property Sale Agreement dated as
of November 25, 2009 relating to the System Restoration Property, between the
Seller and the Issuer, as the same may be amended and supplemented from time to
time.

“Sale Date” means the date on which the Seller sells, transfers, assigns and
conveys to the issuer the System Restoration Property to which this Agreement
relates.

“Schedule SRC” means the tariff on the form entitled “Schedule SRC” approved by
the PUCT in the Financing Order and filed by CenterPoint Houston prior to the
issuance of any Bonds.

“SEC” means the U.S. Securities and Exchange Commission.

“Seller” means CenterPoint Houston, or its successor, in its capacity as seller
of the System Restoration Property to the Issuer pursuant to the Sale Agreement.

“Semiannual Servicer’s Certificate” means the statement prepared by the Servicer
and delivered to the Trustee with respect to the Bonds, on or prior to each
Payment Date therefor, the form of which is attached to the Servicing Agreement
as Exhibit A.

“Servicer” means CenterPoint Houston, as the servicer of the System Restoration
Property, and each successor to or assignee of CenterPoint Houston (in the same
capacity) pursuant to Section 6.03, 6.04, or 7.04 of the Servicing Agreement.

“Servicer Default” means the occurrence and continuation of one of the events
specified in Section 7.01 of the Servicing Agreement.

“Servicing Agreement” or “this Agreement” means the System Restoration Property
Servicing Agreement dated as of November 25, 2009, between the Issuer and the
Servicer, and acknowledged by the Trustee, relating to the System Restoration
Property as the same may be amended and supplemented from time to time.

“Servicing Fee” means the fee payable by the Issuer to the Servicer on each
Payment Date with respect to the Bonds, in an amount specified in Section 6.07
of the Servicing Agreement.

“Servicing Standard” means the obligation of the Servicer to calculate, apply,
remit and reconcile proceeds of the System Restoration Property, including SRC
Collections and REP Deposits for the benefit of the Issuer and the Holders
(i) with the same degree of care and diligence as the Servicer applies with
respect to payments owed to it for its own account, (ii) in accordance with all
applicable procedures and requirements set forth in the Financing Order and
Schedule SRC and (iii) in accordance with the other terms of the Servicing
Agreement.

 

10



--------------------------------------------------------------------------------

“Standard & Poor’s” or “S&P” means Standard & Poor’s Ratings Services, a
Standard and Poor’s Financial Services LLC business, or any successor thereto.

“State” means any one of the 50 states of the United States of America or the
District of Columbia.

“SRC Collections” means amounts constituting good funds collected by the
Servicer in respect of System Restoration Charges and System Restoration
Property.

“Successor Servicer” means (i) a successor to CenterPoint Houston pursuant to
Section 6.03 of the Servicing Agreement or (ii) a successor Servicer appointed
by the Trustee pursuant to Section 7.04 of the Servicing Agreement which in each
case will succeed to all the rights and duties of the Servicer under the
Servicing Agreement.

“Supplement” means the First Supplemental Indenture dated of even date herewith
to the Indenture that authorizes the Bonds.

“Supplemental Indenture” means a supplemental indenture entered into by the
Issuer and the Trustee pursuant to Article IX of the Indenture.

“System Restoration Charge Adjustment” means each adjustment to System
Restoration Charges related to the System Restoration Property made in
accordance with Section 4.01 of the Servicing Agreement and the Issuer Annex.

“System Restoration Charges” means the nonbypassable amounts to be charged for
the use of electric services, approved by the PUCT in the Financing Order to
recover Qualified Costs that may be collected by CenterPoint Houston, its
successors, assignees or other collection agents as provided for in the
Financing Order.

“System Restoration Property” means the rights and interests of the Seller or
its successor under the Financing Order, once those rights are first transferred
to the Issuer or pledged in connection with the issuance of the Bonds, including
the right to impose, collect and receive through System Restoration Charges
payable by retail electric customers within the Seller’s certificated service
area as it existed on August 26, 2009, an amount sufficient to cover the
Qualified Costs of the Seller authorized in the Financing Order, the right to
receive System Restoration Charges in amounts and at times sufficient to pay
principal and interest and make other deposits in connection with the Bonds and
all revenues and collections resulting from System Restoration Charges. System
Restoration Property is known as “Transition Property” in the Public Utility
Regulatory Act.

“System Restoration Property Documentation” means all documents relating to the
System Restoration Property, including copies of the Financing Order and all
documents filed with the PUCT in connection with any System Restoration Charge
Adjustment.

“Tariff” means any rate tariff filed with the PUCT pursuant to the Public
Utility Regulatory Act to evidence any System Restoration Charges.

 

11



--------------------------------------------------------------------------------

“Termination Notice” has the meaning specified in Section 7.01 of the Servicing
Agreement.

“Third-Party Collector” means each third party, including each REP, which,
pursuant to any Tariff filed with the PUCT, or any agreement with CenterPoint
Houston, is obligated to bill, pay or collect System Restoration Charges.

“Tranche” means any one of the tranches of Bonds, as specified in the
Supplement.

“Trust Estate” has the meaning specified in the Supplement.

“Trustee” means Deutsche Bank Trust Company Americas, as trustee, or its
successor or any successor Trustee under the Indenture.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction, as amended from time to time.

“Underwriting Agreement” has the meaning specified in the Indenture.

“Utilities Code” means the Texas Utilities Code, as amended from time to time.

“Utility” has the meaning specified in the Intercreditor Agreement.

 

12